Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 1 of 70 PagelD #: 156

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

CHARLESTON DIVISION

JOSHUA M. SETTLE, )
)
Plaintiff, )
)

Vv. ) Civil Action No. 2:18-cv-01177
)
NATHAN SCOTT STEPP, )
Individually as a member of the )
West Virginia State Police, )
)
Defendant. )
)

 

DEFENDANT NATHAN SCOTT STEP’S RESPONSE TO

PLAINTIFF’S FIRST INTERROGATORIES, REQUESTS FOR PRODUCTION, AND

REQUESTS FOR ADMISSIONS TO DEFENDANT NATHAN SCOTT STEPP
COMES NOW the defendant, Nathan Scott Stepp, pursuant to Rules 33, 34, and 36 of
the Federal Rules of Civil Procedure, and responds to Plaintiff's First Interrogatories, Requests
for Production, and Requests for Admissions on Defendant Nathan Scott Stepp, as follows:
INTERROGATORIES

1. Please state your full name and any other names by which you have been known;
your date of birth; your place of birth; and your current residential and mailing address,
residential and mailing address at the time of the incident alleged in the Complaint, and all
residential and mailing addresses for the past five (5) years, setting forth the date Defendant lived
at each address and the name of every person who resided with Defendant at said address,
including those persons’ present whereabouts.

ANSWER: _ Trooper Nathan Scott Stepp

D.O.B.
Resides with his family at 46 Bailey Road, Spencer, WV for the past five years

2. Please state the extent of your education (i.e. primary school, secondary school,
university, professional or trade school, etc.) including the number of years Defendant attended

each, whether the course was finished, the diplomas, degrees, certificates awarded, etc.

EXHIBIT 2
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 2 of 70 PagelD #: 157

ANSWER: a) Gilmore Elementary (1995-2001)
b) Ripley Middle School (2001-2008)
c) Ripley High School, Diploma achieved (2004-2008)
d) Roane/Jackson Technical Center, Certification achieved (2007-2008)
e) West Virginia University at Parkersburg; Associates’ Degree in
Criminal Justice achieved (2008-2010)
3. For the last ten (10) years, please list all of your employers and dates of

employment, including the address, telephone number, and your job title.

ANSWER: a)

b)

West Virginia State Police

State Trooper

Employed 2011 to present

WVSP Spencer Detachment, 100 Triplett Road, Spencer, WV

(304) 927-0950

Star Plastic

Production Worker

Employed 2010 to 2011

Star Plastic, 326 Jack Burlingame Road, Millwood, WV 25262

(304) 273-0352

Cedar Lakes Conference Center

Maintenance Worker

Hired 2007 to 2010

Cedar Lakes Conference Center, 82 FFA Drive, Ripley, WV 25271

(304) 372-7860

4. Identify by name, rank, and station or detachment your supervising and/or

commanding officer(s) for the last five (5) years, identifying the years each individual was your

supervising and/or commanding officer.

ANSWER: a) WVSP Spencer Detachment Commander, Sgt. F.L. Hammack
Supervised from 2014 to present
b) WVSP Clay/Calhoun Detachment Commander, Sgt. B.L. Keiffer
Supervised from March 2017 to May 2017
c) WVSP South Charleston Detachment Commander, Sgt. B-K. Hammontree
Supervised from 2013 to 2014
5. Have you ever been suspended or placed on leave from the WV State Police? If

so, for each such instance, please state: (a) when you were suspended or placed on leave; (b) if

you were placed on leave, what type of leave (e.g., without pay, administrative, military, etc.);
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 3 of 70 PagelD #: 158

(c) when the suspension/leave ended; and (d) a detailed description of the reasons for said

suspension/leave.
ANSWER: = July 2017 — November 2017 Granted Military Leave for Army Basic Training at

6.

 

Fort Benning, GA as ordered by the U.S. Army National Guard.

September 2018 — Two days Administrative Leave while an internal
investigation took place regarding an officer involved shooting. Returned

to full duty status following the investigation and a psychological examination.

Please state whether you have been a party in any other civil action in the past ten

(10) years and, if so, for each civil action, please state: (a) the date the action was filed; (b)

nature of the action; (c) the name of the court, case style, and case number; and (d) the

disposition of the action.

ANSWER: One.

7.

a) Date of Lawsuit: On or about September 23, 2018;
b) Plaintiff in this lawsuit alleged deadly force in an Officer involved shooting

that was not justified;
c) United States District Court for the Southern District of West Virginia

Civil Lawsuit
Case Number: 2:18-cv-01281
d) The lawsuit is pending at this time.

Please identity any and all prior complaints (written or otherwise) of excessive

force against you while employed as a police officer and/or West Virginia State Trooper, and for

each such complaint, identify:

a)
b)

c)
d)

The date, time, and location of the event(s) giving rise to the complaint;

The name, last known address, and telephone number of the complaining
individual(s);

A description of the events giving rise to the complaint;

Whether an investigation (by your employer or any other law enforcement or

investigative agency) was conducted and if so, by whom;\

Whether the complaint resulted in you being suspended or placed on leave
(identifying which);

Whether a civil action was filed against you arising out of said complaint; and
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 4 of 70 PagelD #: 159

ANSWER:

8.

g) Whether a criminal investigation was launched and/or criminal charges were
brought against you arising out of said complaint (identifying which or both).

One prior complaint.

a) September 6, 2016, approximately 1400 hours

b)
c)

d)
e)

Located in Spencer, Roane County, West Virginia

Officer involved shooting;
Bradley Cottrell, on behalf of the Estate of Bernard Dale Cottrell;
Bernard Cottrell brandished a shotgun at Law Enforcement during a high
speed pursuit on September 6, 2016. Prior to the pursuit, Bernard Cottrell
traveled to the residence of Bradley Cottrell and made threats to kill him
(Bradley Cottrell) and his family. Bernard Cottrell was shot and killed at the
hands of Law Enforcement, including Trooper N.S. Stepp.
A civil lawsuit was filed against all Law Enforcement Officers involved.
Internal Criminal Investigation was conducted the WVSP. The investigation
was presented to the Jackson County Prosecuting Attorney, a special
prosecutor assigned to this investigation, and it was ruled no criminal action

would be taken.

Have you ever been the subject of a criminal investigation? If so, please state: (a)

what agency (state and/or federal) conducted the investigation; (b) when you were notified you

were under investigation and by whom; (c) the name, address, and telephone number of any

and/all investigators or agency officials who have contacted you pursuant to said investigation;

(d) what you are being investigated for; and (e) a description of the circumstances or events

giving rise to said investigation.

Yes.

ANSWER:
a)
b)
c)
d)

e)

Investigated by the WVSP;
Notified September 6, 2018 by Cpt. D. Lemmon of the WVSP

1* Sgt. O.K. Starsick conducted the investigation;

721 Jefferson Road, South Charleston, WV
(304) 746-2100

Investigation was conducted per Department Policy pursuant to an Officer
involved shooting;

An individual brandished a shotgun at Law Enforcement during a high speed
pursuit on September 6, 2018. Prior to the pursuit, this individual traveled to
the residence of his son and made threats to kill him and his family. This
individual was shot and killed at the hands of Law Enforcement, including

Trooper N.S. Stepp.
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 5 of 70 PagelD #: 160

9. Please identify any and all internal/criminal investigations by the West Virginia
State Police into you or your conduct since the beginning of your employment as a West Virginia
State Trooper. This includes any currently pending investigations. For each, please include: (a)
when you were notified you were under investigation and by whom; (b) the name, address, and
telephone number of any and/all investigators or officials who contacted you; (c) what you were
being investigated for; (d) a description of the circumstances or events giving rise to said
investigation; and (e) the outcome of the investigation.

ANSWER: None into contact.

10. Have you ever testified in a deposition, hearing, or trial (civil or criminal)
pertaining to the propriety of your conduct as a West Virginia State Trooper? If so, please

identify the name of the court, the style of the case, and the case number for any such deposition,

hearing, or trial.

ANSWER: No.

11. ‘If Defendant maintains that he did not inflict the injures described in paragraphs
Nos. 56 and 57 of the Complaint, please explain who or what caused Plaintiff to suffer these
injuries, specifically but not limited to, how Plaintiff received multiple lacerations to the back of
his head that required staples to close.
ANSWER: These injuries were sustained by the Plaintiff as a result of resisting the
Defendant, attempting to flee from the Defendant and attempting to disarm the Defendant.

12. Please describe in detail how the blood on your hands and arms (shown in the
photographs on pages 6 and 7 of the Complaint) got there.
ANSWER: _ The blood shown on the Defendant in the photographs was caused by blood
transfers from the Plaintiff, while being forced to wrestle with the Plaintiff in order to gain

control of him.

13. Please describe in detail how the blood on the pavement and along the side of the

road (shown in the photographs on page 10) got there.
-5-
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 6 of 70 PagelD #: 161

ANSWER: The blood on the roadway came from injuries that the Plaintiff sustained while

resisting the Defendant, while trying to flee from the Defendant and trying to disarm the

Defendant.

RESPONSE TO REQUESTS FOR PRODUCTION OF DOCUMENTS

1. Please produce all documents or other tangible things reviewed or relied on in

responding to the above interrogatories.
RESPONSE: Defendant relied upon his knowledge and memory in answering the

Interrogatories.

2. Please produce a complete copy of the incident report and the entire criminal
and/or investigative file for the traffic stop, detainment, and arrest of Plaintiff as described in
the Complaint. Please include all documents, audio statements, videos, photographs (including,
but not limited to, mug shots), and all other tangible evidence pertaining to the detainment and
arrest of Plaintiff.

RESPONSE: See attached.

3. Please produce a complete copy of the West Virginia State Police handbook

and/or manual containing department policies and procedures.
RESPONSE: These documents can be accessed on line.

4. Please produce any and all West Virginia State Police training manuals or other
training materials (used at the West Virginia State Police Academy or otherwise) pertaining in
any way to the use of force.

RESPONSE: Use of Force Policy can be accessed on line.

5. Please produce any and all West Virginia State Police policies, guidelines,

protocols, or regulations pertaining in any way to the use of force.
RESPONSE: Use of Force Policy can be accessed on line.
6. Please produce a complete employee and/or personnel file for Defendant. This

request is subject to entry of an appropriate protective order.

RESPONSE: Will be produced following entry of a Protective Order.
-6-
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 7 of 70 PagelD #: 162

7. Please produce any and al] documents (including supporting documentation, like
photographs, audio statements, or videos) referring or relating to evaluations, promotions,
demotions, or disciplinary actions (including suspensions or leaves) of Defendant as a West
Virginia State Police officer in the last ten (10) years.

RESPONSE: Information will be contained in Personnel file.

8. Please produce all written complaints or allegations of excessive force or other
impropriety (including any supporting documentation, including audio files, photographs, or
videos) levied against you in your capacity as a West Virginia State Trooper in the last ten (10)

years.
RESPONSE: This request is being researched and will be supplemented.

9. Please produce any and all documents (including any supporting documentation,
including audio files, photographs, or videos) referring or relating to any criminal investigation
by any state, federal, or other entity into your conduct as a West Virginia State Trooper in the

last ten (10) years.
RESPONSE: This request is being researched and will be supplemented.

10. Please produce a complete copy of any and all Criminal Investigation Reports
(including any supporting documentation, including audio files, photographs, or videos)
pertaining in any way to the propriety of your conduct as a West Virginia State Trooper.

RESPONSE: See response to Request for Production No. 9.

11. Please produce a copy of any dash camera or body camera video footage from

April 19, 2017 depicting Plaintiff, his detainment, or arrest.
RESPONSE: See Response to Request for Production No. 2.

12. Please produce any and/or all written communications, including but not limited
to e-mails, letters, notes, memos, audio transcriptions, logs, dispatches, etc. between or among
you any other employee or agent of the West Virginia State Police referring or relating to
Plaintiff or the incidents described in the Complaint.

RESPONSE: See Response to Request for Production No. 2.
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 8 of 70 PagelD #: 163

13. Please produce all recorded communications, including but not limited to,
statements, phone calls, dispatches, etc. referring or relating to Plaintiff or the incidents

described in the Complaint.

RESPONSE: See Response to Request for Production No. 2.

14, Please produce all documents or other tangible things in your possession referring
or relating to Plaintiff or the incidents described in the Complaint.

RESPONSE: See Response to Request for Production No. 2.

15. Please produce all photographs or videos referring or relating to Plaintiff or the

incidents described in the Complaint.

RESPONSE: See Response to Request for Production No. 2.

16. Please produce a copy of the curriculum vitae of any and all expert witnesses that

you have consulted or retained in this case.
RESPONSE: Objection. This Request is premature. This request will be supplemented in

accordance with the Scheduling Order.

17. Please produce any and all reports prepared by said expert(s) pertaining to this
case, all documents or other evidence relied upon by said expert, all documents produced or
created by said expert in connection with this case, all documents reviewed by said expert in
connection with this case, and any other document or tangible thing relied upon by said expert
in forming his or her opinions in this case.

RESPONSE: See Response to Request for Production No. 16.

18. Please produce copies of any and all civil claims, legal complaints, or lawsuits

which have been filed against you in the last ten (10) years.
RESPONSE: See Responses to Interrogatories. Copies of documents requested are available at

the Clerk’s office.

19. Please produce copies of any and all criminal processes (e.g., complaints,
indictments, subpoenas, etc.) that have been issued to or against you in the past ten (10) years
relating in any way to the propriety of your conduct as a West Virginia State Police Trooper.

RESPONSE: There are no documents responsive to this request.
-8-
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 9 of 70 PagelD #: 164

20. Please produce copies of any and all documents contained in the employee
personnel file of Defendant from any prior employers, and/or any investigative or disciplinary

file, from the same place.
RESPONSE: Defendant’s Personnel file will be produced pursuant to the appropriate Protective

Order.

21. Please produce a copy of any and all documentation that you intend to use at trial.

RESPONSE: Objection. Premature. Defendant does not know what documentation will be

used at trial.

22. Please produce a copy of any and all statements (written or recorded) from any
persons regarding the allegations that are the subject of Plaintiff's Complaint.

RESPONSE: See Response to Request for Production No. 2.

23. Please produce a copy of any grand jury transcript, deposition transcript, or trial
transcript containing testimony given by you in any civil or criminal matter pertaining in any
way to the propriety of your conduct as a West Virginia State Trooper.

RESPONSE: No such documents are in the possession of this Defendant.
24. Please produce a copy of any internal West Virginia State Police memoranda
regarding the West Virginia State Police’s excessive force policies or procedures in the last ten
(10) years.

RESPONSE: See response to Request for Production No. 4. No such documents are in the

possession of this Defendant.

25. Please produce a copy of any written communications (including but not limited
to, e-mail, letters, memos, etc.) between or among you or any other employee or agent of the
West Virginia State Police regarding the West Virginia State Police’s excessive force policies
or procedures.

RESPONSE: No such documents are in the possession of this Defendant.

26. Please produce a copy of all West Virginia State Police policies, procedures,

and/or manuals pertaining to West Virginia State Troopers being placed on “military leave.”

-9-
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 10 of 70 PagelD #: 165

RESPONSE: This policy is available on line.

27. Please produce all documents pertaining to each and every instance of you being
placed on “military leave” from the West Virginia State Police.
RESPONSE: See Defendant’s Personnel file.

REQUESTS FOR ADMISSIONS

1. Admit that when you approached Plaintiff's vehicle, he showed you his hands.

ANSWER: Admit.

2. Admit that Plaintiff was unarmed.

ANSWER: Deny.

3. Admit that no weapon was found in Plaintiffs vehicle.

ANSWER: = Admit.

4. Admit that when you pulled Plaintiff from his vehicle, there was no blood on his

head, face or neck.

ANSWER: Admit upon information and belief and information known to Defendant at that

moment.

5. Admit that when you pulled Plaintiff from his vehicle, there were no cuts or

lacerations on his head, face, or neck.

ANSWER: Admit upon information and belief and information known to Defendant at that

moment.

6. Admit that when you pulled Plaintiff from his vehicle, there was no blood on his

clothing.

ANSWER: Admit upon information and belief and information known to Defendant at that

moment.

-10-
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 11 of 70 PagelD #: 166

ri Admit that there was no damage to the driver’s side windshield of Plaintiff's
vehicle involved in the incident described in the Complaint.

ANSWER: Objection. No windshield damage is described in complaint.

8. Admit that your left wrist was handcuffed to Plaintiff's left wrist while you

pepper sprayed him.
ANSWER: Deny.
9. Admit that during the detainment of Plaintiff, he asked you to put him in your
West Virginia State Police vehicle.
ANSWER: Admit, but Plaintiff continued to resist.
10. Admit that during the detainment of Plaintiff, he asked you several times to put
him in your West Virginia State Police vehicle.

ANSWER: Admit, but Plaintiff continued to resist.

11. Admit that while detaining Plaintiff, you told him, “you move again, I’ll break
your finger.”
ANSWER: Admit.

12. Admit that while Plaintiff was on the ground, you told him, “understand me, I will
shoot you.”
ANSWER: Admit. Plaintiff was told that ifhe reached for a weapon or attempted to flee.

13. Admit that while pepper spraying Plaintiff, he told he could not breathe.
ANSWER: Admit.

14. Admit that while pepper spraying Plaintiff, he told you, “I’m not fighting you.”

ANSWER: Admit. Plaintiff stated that while fighting with the Defendant and attempting to

flee.
-11-
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 12 of 70 PagelD #: 167

15.

Admit that Plaintiff told you, “you’re cutting me,” referring to his left wrist which

was handcuffed to your left wrist.

ANSWER:

16.

ANSWER:

17.

ANSWER:

18.

ANSWER:

19.

Deny as stated.

Admit that you told Plaintiff, “you’re cutting my hand too, it’s fine.”
Admit Defendant stated “You’re cutting me too.”

Admit that Plaintiff told you, “officer you’re hurting me.”

Admit Plaintiff stated while continuing to resist.

Admit that you beat Plaintiff with your baton/night stick.

Deny as stated.

Admit that your left wrist was handcuffed to Plaintiffs left wrist while you beat

him with your baton/night stick.

ANSWER:

20.

Deny.

Admit that during the beating of Plaintiff, he asked you to put him in your West

Virginia State Police vehicle.

ANSWER:

21.

Deny as stated.

Admit that during the beating of Plaintiff, he asked you several times to put him

in your West Virginia State Police vehicle.

ANSWER:

22.

ANSWER:

23.

ANSWER:

24.

Deny as stated.

Admit that during the beating, Plaintiff ask you, “please...don’t beat me no more.”
Deny as stated.
Admit that you told Plaintiff, “we are going to fight.”

Deny.
Admit that Plaintiff responded, “no we’re not...I’m bleeding to death.”

-12-
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 13 of 70 PagelD #: 168

ANSWER:

25.

ANSWER:

26.

ANSWER:

27.

ANSWER:

28.

ANSWER:

29.

ANSWER:

30.

ANSWER:

31.

Admit Plaintiff stated that at some point.

Admit that during the beating, Plaintiff asked you to “please quit.”
Deny as stated.

Admit that Plaintiff said “quit beating me.”

Admit Plaintiff said that while continuing to resist.

Admit that during the beating, Plaintiff said, “I’m pooling blood.”
Deny as stated.

Admit that Plaintiff asked you, “don’t beat me in the head no more.”
Admit Plaintiff stated that while continuing to resist.

Admit that after the beating, Plaintiff said, “please don’t hit me no more.”
Deny as stated.

Admit that after the beating, Plaintiff said, “please, no more.”

Deny as stated.

Admit that after the beating, you told Plaintiff, ‘man to man, we’re done...man to

man, we’re done, alright?”

ANSWER:

32.

ANSWER:

33.

ANSWER:

34.

ANSWER:

35.

Deny as stated.

Admit that after the beating, Plaintiff asked you, “no more of this?”
Deny as stated.

Admit that after the beating, you told Plaintiff, “no more of this.”
Deny as stated.

Admit that after the beating, Plaintiff asked you, “no more hitting me?”

Deny as stated.
Admit that after the beating, you told Plaintiff, “I’m so sorry, straight up, alright?”

-13-
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 14 of 70 PagelD #: 169

ANSWER: Deny as stated.
NATHAN SCOTT STEPP

By Counsel

Gary Z ullin, Esq. (WVSB #4528)

Wendy E. Greve, Esq., (WVSB #11045)

 

Pullin, Fowler, Flanagan, Brown & Poe, PLLC
JamesMark Building

901 Quarrier Street

Charleston, West Virginia 25301

Telephone: (304) 344-0100

Facsimile: (304) 342-1545

E-Mail: gpullin@pffwv.com; wereve@pffwv.com

-14-
 

 
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 16 of 70 PagelD #: 171

SETTLE v. STEPP
EXHIBITS TO DEFENDANT'S RESPONSE TO PLAINTIFF’S
15™ REQUEST FOR PRODUCTION OF DOCUMENTS

1s WVSP Report of Response to Resistance or Aggression
2. WVSP Report of Criminal Investigation

3. Photographs of Plaintiff

4. DVD-R containing video; audio statement of Plaintiff taken on 4/20/2017 by
Sgt. Keefer of the WVSP |
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 17 of 70 PagelD #: 172

EXHIBIT 1
Case 2:18-cv-01177 Document 32-2

WVSP Form WITS. Revised 0015
BREVIS

REPORT OF RESPONSE TO
RESISTANCE OR AGGRESSION

Professional Standards #

 

“PROFESSIONAL |
MAY 23 2017

 

 

 

 

Filed 03/22/19 Page 18 of 70 PagelD #: 173
Tw

o ay LE T
Dist Comm

Troop Comm Che SA | /
Chief of Field ZX 3-24-17

 

 

 

 

 

STANDARDS Inspector EEN he fv
GENERAL INFORMATION:
j SUPERVISOR: DETACHMENT: DATE OF INCIDENT: TIME OF INCIDENT:
Sergeant B. L. Keefer Clay 04/19/2017 2230 hours
LOCATION DF INCIDENT:
The Daniels Run Road (approximately .7 miles west from SR 16), Millstone, Calhoun County, WV

 

 

SUBJECT INFORMATION:

 

 

 

 

 

 

 

 

 

|SUMSUCT MAMA (LAST, Ast): RACEGER: DOB: Sue
Settle Joshua W/M ! .
IRIURY TREATMENT: SURIECT RESISTANCE LEVEL: 4 sn u HOW USED:
13,11 23, 24 §2, 53, 55 71, 72, 73 110, FL, 112, 133
SUBIKCT CONTACTED BY BUPERVISOR?: 17 VES, DATE AND TIME; STATEMENT TAKEN FROM SUBJECT: OP VES, BATE AND TIME: SUMECT PHOTOORAPIED?:
Yes; April 20, 2017 @ 0115 hours Yes; April 20, 2017 @ 0115 hours Yes

 

 

 

INVOLVED:

MigstTy

 

Nathan

iMsuaY;

11, 12

NAME (LAST, FIRST):

20

(LAST, FURST):

LAST, FST:

(RAST, FIRST):

TRANSPORTING INFORMATION;

 

PHOTOGRAMIEDY:

Senior T:

  

111,112, 1]

PHOTOG AAPHEDS:

118

PHOTOGRAPHEN?:

 

 

 

Jones, Patrick

RAST SS PPFICEM (LAST, RST aes Calhoun County High School football field
Cpl. J. T. Portillo (accompanied EMS) Incident Scene (Suspect flown to CAMC General)
TRANSPONTING OFFICER (LAST, FIRST): FROM: TO:
Jones, Patrick CAMC General WVSP South Charleston Detachment
THANUPORTING OFFICER (LAST, CIRST) PROM: TO:

WVSP South Charleston Detachment

South Central Regional Jail

 

 

 

 

 

 

THANSPORTING OFFICER (LAST, FIRST): FROMM: Teh
WWJURY TREATMENT sUBIRCT OFFICER'S SUAJECT OFFICER'S HOW USED
RESISTANCE LEVES LEVEL OF RESPONSE WBAPON USED ‘TYPE OF RIERORSE

1. Injury nnd related 0+ Nong 50 - Nu Mealsinace. & » Physical Proceper 7a- None Hi ~ None 190 - Thrvatewod

to Response 2) - Refond 31 + Paddy Reslstunce 61~ Use of Verbal Crninend 7) - Mlaeds/Acme 9) - NandvArc (1) - Grab/Hohl
Wh» a tejury 22 + First Ald $2 - Altreapted to Nlewexeape 62 - Use of Cheentcal Weapon 72+ Fle 92 - Flare (12 - Pusb/Pull
H+ Brubs/Abrasiun 29» Paramedice-EMT $3 + Actively conlsted Aefore Emply Hand Tertics 73 - FeutLeg 93 - Pectitog UL3 ~ Steltue/tHit
(2 + SpralnSirin 2a - Mespatal KA + Actively reaied aud GA- Renpiy Nand Teasics 34 - Tacih 34 > Radio 1J4 + Gite
13 + Unceratlae 15 - Pessonad incited hystanders 64 - Une of Chemical Weapon 75 ~ Blost fest 95 = Piosdllghe LIS - Throw
14. Dive Physician 53+ Asualicd OMcern Altur Eaigty Haad Tactics 16 « Catling Tost, 96 - Date 116 = Siauk
14- Panctare 6S - Uve of Palice Baton 77 - RockiBattle ueL SY 367-Siab
16 « Brose Bune 66 + Une uf Scthel Porea 7A - Handgow 98 - Mundpoe 116 - Dlicherne
(7 - towwraal Jujury 75 - Rifle 99 - Shotnon 1(9 ~ Other
18 - Guavhot 6 - Shutgan 108 - Cacmitol Agant
iW. Other Bi- Vebicie Wb - Vebiclo

@2- Other 101- Other
(a) . Rine
FAKED (0 PHUFESSIONAL STANDARDS 746-2408 BY Sergeant B. L, Keefer DATE/TIME. 04/20/2017 @ 0300 hours PAGES I

 

 
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 19 of 70 PageID #: 174

“Narrative of Response to Resistance and Aggression involving Senior Trooper N. S. Stepp
by Sergeant B. L. Keefer”

On Wednesday, April 19, 2017, at approximately 2234 hours, Sergeant B. L. Keefer
received a telephone call from State Police South Charleston Communications, advising him that
Senior Trooper N. S. Stepp had become involved in a short vehicle pursuit, in the Millstone area,
of Calhoun County. During that conversation, Sergeant Keefer was also advised that the vehicle
being pursued had crashed, resulting in the vehicle overturning. South Charleston
Communications verified that no other property had been damaged, as a result of the pursuit.
Initially, South Charleston Communcations advised Sergeant Keefer that the suspect driver was
in custody, but required medical attention due to injuries he sustained during the crash, South
Charleston Communications verified that Senior Trooper Stepp had not been injured, as a result
of this incident. South Charleston Communications advised Sergeant Keefer that Trooper First
Class J. M. Ellis and Corporal J. T. Portillo were en route to assist Senior Trooper Stepp.

Immediately, Sergeant Keefer attempted to reach Senior Trooper Stepp, on his cell
phone, but was unable to reach him; as cellular coverage is abysmal in Calhoun County.
Sergeant Keefer contacted First Sergeant O. S. Starsick, and apprised him of the situation, A
short time later, First Sergeant Starsick advised Sergeant Keefer that he and Sergeant Hammack
would be responding to the scene. Shortly thereafter, Sergeant Keefer received a telephone call
from Trooper First Class Ellis, who advised him that the suspect, who still had not been
identified, had actively fought with, and attempted to disarm, Senior Trooper Stepp during his
arrest. Trooper First Class Ellis further advised that Senior Trooper Stepp had been forced to
utilize his expandable baton to subdue the suspect, resulting in the suspect being injured and
having to be transported to CAMC General Hospital. With that, Sergeant Keefer traveled to

CAMC General Hospital.

Upon arrival at CAMC General Hospital, Sergeant Keefer spoke with Corporal P. A.
Jones, who had been detailed to the hospital, in order to watch the suspect. Corporal P. A. Jones
informed Sergeant Keefer that the suspect had been identified as Joshua Michael Settle (Sergeant
Keefer confirmed that identity through his DMV photograph). Corporal Jones informed
Sergeant Keefer that the medical staff had ruled out any major injuries, including the lack of a
head concussion, to Mr, Settle. Corporal Jones further advised that the medical staff planned to
apply sutures to three cuts in Mr. Settle’s head, and he would be released to State Police custody.

On Thursday, April 20, 2017, at approximately 0116 hours, Sergeant Keefer made
contact with Joshua Settle, who was lying on a treatment bed, at CAMC General Hospital. At
that time, Sergeant Keefer obtained a digitally recorded statement from him. Due to Mr. Settle’s
being medically treated, Sergeant Keefer did not complete a DPS Form #79, Interview and
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 20 of 70 PagelD #: 175

Miranda Rights Form, but did verbally read the Miranda Warning to Mr. Settle, while being
digitally recorded. During this statement Joshua Settle admitted the following:

- He admitted that he intentionally fled, in the vehicle, from Senior Trooper Stepp,
knowing this would be his third offense for driving on a suspended driver’s license.

- He admitted that he had previously fled, in a vehicle, from the Spencer Police
Department, in a previous incident.

- He admitted that he was afraid to go to jail.

- He admitted that he lost control of the vehicle causing the vehicle to crash and land
on its top, while he was fleeing from Senior Trooper Stepp.

- He stated he was compliant with Senior Trooper Stepp, but caught himself saying he
fought with the Trooper.

- He stated that Senior Trooper Stepp was “choking” him, while they were on the
ground, but admitted to being able to get up to his feet, while only having one
handcuff on his left wrist.

- He admitted to swinging the unlatched handcuff at Senior Trooper Stepp, while on his

feet.

Sergeant Keefer concluded the interview with Joshua Settle on Thursday, April 20, 2017 at
approximately 0132 hours (that interview is attached to this report). Sergeant B. L. Keefer then
took several digital photographs of Mr. Settle (a CD containing those digital images is attached

to this report).

On Thursday, April 20, 2017, at approximately 0220 hours, Joshua Settle was released
from CAMC General Hospital, and transported to the South Charleston Detachment Booking
Office. There, he was processed and fingerprinted by Sergeant B. L. Keefer. Corporal P. A.
Jones transported Joshua Settle to the South Central Regional Jail, on Thursday, April 20, 2017,

at approximately 0300 hours.

During the course of investigating the aforementioned vehicle pursuit, and subsequent
response to resistance and aggression, Sergeant Keefer leamed the following:

- On Wednesday, April 19, 2017, at approximately 2230 hours, Senior Trooper N. S.
Stepp was conducting stationary RADAR, at the intersection of US Route 33 and WV
Route 16, in the Millstone area, of Calhoun County. At that time, a blue 1996
Chevrolet Cavalier drove past his position, traveling east on US Route 33, and being
operated by Joshua Michael Settle. Senior Trooper Stepp observed that the
aforementioned vehicle’s registration light was not operable. Senior Trooper Stepp
attempted to perform a traffic stop on Mr. Settle, but Mr, Settle actively fled,
traveling onto WV Route 16 before hurriedly swerving onto the Daniels Run Road.
While attempting to negotiate a curve, and fleeing at a high rate of speed, Mr. Settle
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 21 of 70 PagelD #: 176

lost control of the vehicle, which struck the ditch embankment, and flipped onto its
top.

- Senior Trooper Stepp approached the wrecked vehicle, which still contained Mr.
Settle. Senior Trooper Stepp ordered Mr. Settle to exit the vehicle. Then, Mr. Settle
actively resisted Senior Trooper Stepp’s efforts to place him into handcuffs. Senior
Trooper Stepp continued to struggle with Mr. Settle, who refused to comply with
verbal commands given by Senior Trooper Stepp. Senior Trooper Stepp utilized
several open hand strikes to Mr. Settle’s torso area, two short bursts of OC spray to
Mr. Settle’s facial area, and his expandable baton to deliver several strikes to Mr.
Settle’s legs which all proved to be ineffective in gaining control of Mr. Settle; who
became increasingly enraged, aggressive and violent toward Senior Trooper Stepp.
Mr. Settle ripped Senior Trooper Stepp’s uniform by grabbing the Trooper, in several
attempts to wrestle Senior Trooper Stepp to the ground. Mr. Settle grabbed Senior
Trooper Stepp by the gunbelt, in an attempt to overpower the trooper. Mr. Settle
began to pull on Senior Trooper Stepp’s holster and was successful in unclasping the
holster’s thumb break, and grabbing Senior Trooper Stepp’s pistol by the handle.
Senior Trooper Stepp was able to keep control of his pistol, but was forced to deliver
expandable baton strikes to the head of Mr. Settle, who was trying to gain control of
Senior Trooper Stepp’s pistol. Finally, after an approximate six (6) minute,
exhaustive fight with Mr. Settle, Senior Trooper Stepp was able to gain control of him
and place him into handcuffs.

Sergeant B. L. Keefer obtained a copy of the in-car camera footage from Senior Trooper N. 8S.
Stepp’s cruiser (Copy attached). During a larger portion of the physical fighting, both Senior
Trooper N, S. Stepp and Mr. Settle are out of view of the camera’s field of view. In addition,
during this time, audio play-back also cuts out. However, the footage and audio that is captured
up unto the period of cut-out corroborates the statement given by that of Senior Trooper N. S.

Stepp.

Sergeant B. L. Keefer believes Senior Trooper N. S. Stepp followed protocol as set forth in
Policy and Procedure 10-1, in regards to this incident.

ME K Kag—
Sergeant B. L. Keefer

Clay Detachment Commander

So F 28-/7

hk troop (2

Zen SELL S- 24-47
eA Inspector s fala
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 22 of 70 PagelD #: 177

 

STATEMENT OF SENIOR TROOPER N. S.
STEPP IN REFERENCE TO RESPONSE TO
RESISTANCE OR AGGRESSION INCIDENT ON APRIL

19, 2017

On Wednesday, April 19, 2017, at approximately 2230 hours, S/Trooper N.S. Stepp,
hereafter referred to as this Trooper, was conducting stationary patrol at the intersection
of US Rt. 33 and WV Rt. 16 in Millstone, Calhoun County, West Virginia. At this time, this
Trooper noticed a blue in color 1996 Chevrolet Cavalier, bearing WV-Registration
2PM365, traveling east on US Rt. 33, displaying a defective registration light. this Trooper
then activated the emergency lights in effort to initiate a traffic stop at this location on the
vehicle. The vehicle then turned north on WV Rt. 16 and began to travel towards

Grantsville,

This Trooper followed the vehicle, with the emergency lights activated, for approximately
-7 tenths of a mile. While following behind the vehicle, this Trooper noticed that the vehicle
traveled across the northbound fog line and then across the double lined center line
multiple times. It should be noted that the driver of the vehicle had active the hazards
lights and been traveling a moderately low speed, a speed at which led this Trooper to
believe that the driver was attempting to locate a wide place in the roadway to pull over.
However, when the vehicle neared Daniels Run Road, the vehicle darted left onto it and
began to travel at a high rate of speed. At this time, this Trooper contacted the WVSP
South Charleston Dispatch and advised that this Trooper was in pursuit of the vehicle.

After traveling approximately .3 tenths of a mile, driver of the vehicle had apparently lost
control of the vehicle and ultimately flipped onto its top and came to rest upside down in
the ditch line facing east.

This Trooper then exited the patrol vehicle, and began to give the driver of the vehicle,
later identified as Joshua Michael Settle, verbal commands to exit the vehicle, After Mr.
Settle, the accused, was out of the vehicle, this Trooper then attempted to restrain him and
affect the arrest. It was at this time that the accused began to resist this Trooper by
refusing to comply with the verbal commands to place his arms behind his back.

The accused then began to attempt to stand up, while this Trooper was applying pressure
to him to keep him on the ground. After several attempts, the accused was able to
successfully break free from this Trooper’s hold on him and stood up. The accused then
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 23 of 70 PagelD #: 178

began to attempt to pull away from this Trooper after successfully placing one (1) handcuff
on him.

During this time, this Trooper gave Mr. Settle countless number of verbal commands to
stop resisting this Trooper and to comply with the commands. This Trooper first attempted
to deliver to the accused several open handed strikes to his torso in order to gain control of
him. This Trooper quickly discovered that these strikes were not affecting the accused and
that he was still continuing to try to pull away from this Trooper.

This Trooper then administered two (2) one (1) second bursts of OC Spray to the accused
facial area. After the second burst, the accused was still continuing to fight with this
Trooper with even more rage. It was at this time that the accused began to strike this
Trooper with his left arm and fist in attempts to break free from this Trooper’s grip all
while screaming for this Trooper to let him go and to stop being mean to him.

The accused’s actions caused this Trooper to be pulled approximately one hundred (100)
feet from this Trooper’s patrol vehicle. This Trooper then began to administer several
strikes to thigh region of the accused’s legs with the ASP baton. After each strike, the
accused appeared to only get more agitated. The accused then pulled into this Trooper and
grabbed this Trooper around the torso. At this time, the accused began to drag this
Trooper to the ground. This Trooper was able to regain his footing and stood back up with
the accused. This Trooper continued to administer strikes with the ASP baton to the

accused’s legs.

After several minutes of fighting this way, the accused was able to grab this Trooper by the
shirt and began to pull this Trooper again to the ground. After the shirt of this Trooper
ripped, the accused began to pull on this Trooper’s gun belt. The accused began to pull on
this Trooper’s holster and was able to successful unclasp the restraint to the gun while
beginning to pull on the handle of this Trooper’s pistol.

This Trooper was beginning to feel a high level of fatigue at this time of the fight. This
fatigue, coupled with the fear of the accused being successful in his disarming attempt, in
addition to the apparent fact of the ASP baton strikes to the legs being ineffective, caused
this Trooper to transition the strikes to the head of the accused.

This Trooper delivered two (2) or three (3) strikes to the head of the accused in a desperate
attempt to stop the fight and keep him from succeeding in pulling this Trooper’s gun from

the holster.

After physically fighting with the accused for approximately six (6) minutes, this Trooper
was able to get him under control and secure him in restraints.
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 24 of 70 PagelD #: 179

Due to injuries which the accused had sustained as a result of the confrontation, he was
transported to the Charleston Area Medical Center General via HealthNet for treatment of
his injuries. After being released, at approximately 0230 hours, he was transported to the
South Central Regional Jail to be housed until the Calhoun County Magistrate Court
resumed session.

This Trooper was not injured as a result of this incident.

Respectfully Submitted,
S Z7n- ad, ik,
7 at

S/Trooper Nathan S, Stepp
West Virginia State Police
Clay Detachment Troop 4
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 25 of 70 PagelD #: 180

STATEMENT OF JOSHUA MICHAEL SETTLE — TAKEN BY SERGEANT B. L.
KEEFER:

SSS

KEEFER: Okay, let me see what time it is here real quick. I’ve got the time as 0116, let me see what the
date is on April 20"" is what | got, 4-20, uh and you're Joshua Michael Settles, correct?

SETTLE: Yes Sir

KEEFER: And your date of birth is January 10", 1998?

SETTLE: Yep

KEEFER: Okay, and your social security number is ; does that sound right?

SETTLE: Yep

KEEFER: Where you currently living at Josh, do they call you Josh is that what everybody calls you Josh?

SETTLE: Josh
KEEFER: Okay Josh, Is it okay if | call you Josh?

SETTLE: Yes
KEEFER: And I’ve told you I’m Sergeant Keefer and you know I’m a state trooper I’m just here to talk to
you to get your side of the story

SETTLE: Appreciate it man, they didn’t want to hear it up there

KEEFER: Uh before | can do this I'm gonna, | do everything the right way Okay so I'm gonna read you
something here real quick it’s probably something you've had read to you before we’re gonna go ahead
and do it again to you okay, uh this is your Miranda warning, you know what your Miranda warning is

right, just like TV, right

SETTLE: Inaudible

KEEFER: You have the right to remain silent anything you say can and will be used against you ina
court of law

SETTLE: Yes Sir

KEEFER: You have the right to talk to a lawyer and have him or her present with you while you are
being questioned if you are under arrest and you cannot afford a lawyer one will one will be appointed
to represent you before any questioning if you wish you can decide at any time to exercise these rights
and not answer any questions or make any statements, do you understand those rights?

SETTLE: Yes
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 26 of 70 PagelD #: 181

STATEMENT OF JOSHUA MICHAEL SETTLE — TAKEN BY SERGEANT B. L.
KEEFER:

a
KEEFER: Okay, would you like to tell me your side of story tonight Josh, just tell me what happened
from your perspective?

SETTLE: | got suspended license

KEEFER: You got .. so your license is suspended?

SETTLE: Be my third time

KEEFER: Okay, so you were scared?

SETTLE: Yes man .... That’s why | got my first ticket cause | was scared man

KEEFER: Who wrote you your first time was it a trooper was it a deputy?

SETTLE: It was in Spencer

KEEFER: City Police in Spencer got you the first time?

SETTLE: | shot up a dirt road like up there and set ina driveway and they came up there and
KEEFER: So you’ve run before from the police?

SETTLE: Yeah and | told them | was scared like..... Inaudible

KEEFER: Yeah

SETTLE: Well anyways i came to an intersection. | wasn’t doing nothing, anything wrong.

KEEFER: Was this tonight what you are talking about or was this the first time?

SETTLE: Yeah no this was tonight

KEEFER: Well let’s go back to the first time did you run from Spencer PD the first time you got
stopped?

SETTLE: Yeah but they was never behind me like they passed me and | just shot up the road and set
KEEFER: But you were trying to get away from them?
SETTLE: t...

KEEFER: Cause you’re probably scared?
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 27 of 70 PagelD #: 182

STATEMENT OF JOSHUA MICHAEL SETTLE — TAKEN BY SERGEANT B.L.
KEEFER:

SETTLE: Yeah! am man

KEEFER: Okay, well the second time who got you driving suspended the second time?

SETTLE: Trooper McDonaid

KEEFER: Okay, did you run from him?

SETTLE: No Sir

KEEFER: So you took your medicine and you stopped?
SETTLE: Yes

KEEFER: Okay

SETTLE: Well | was at the gas station actually

KEEFER: Okay so they pulled in there and got you, okay. So agree you really didn’t have an opportunity
to run that time?

SETTLE: No, | didn’t

KEEFER: Now so your, your driver’s license has been suspended and you have two prior offenses for
driving suspended, What's what’s your, what's your license suspended for?

SETTLE: Not paying my speeding tickets

KEEFER: Not paying your tickets you don’t have DUI tickets for nothing like that right?
SETTLE: No sir

KEEFER: Okay, uh now tonight uh you were driving by yourself?

SETTLE: Yes Sir

KEEFER: What kind of vehicle were you in?

SETTLE: [ts 98 Chevy Cavalier

KEEFER: Okay

SETTLE: Two- door

KEEFER: Okay, were you drinking or anything tonight?
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 28 of 70 PagelD #: 183

STATEMENT OF JOSHUA MICHAEL SETTLE — TAKEN BY SERGEANT B. L.
KEEFER:

sel

SETTLE: No

KEEFER: Were you taking any kind of medication?
SETTLE: No

KEEFER; Nothing at all?

SETTLE: Huh uh

KEEFER: So you are sober as a judge right now?
SETTLE: Yes Sir

KEEFER: So if | draw your blood right now you will come back as clean, maybe not?

SETTLE: Maybe marijuana

KEEFER: Maybe marijuana, what else a little bit of crank maybe? Just be honest with me cause these
people are trying to save your life too so they might need to know what you are on. i'm not going to
arrest you for possession of meth right now. If you did a little bit of crank we just need to know.

SETTLE: 1 don’t never remember doing that
KEEFER: You don’t remember doing any meth just marijuana?

SETTLE: No Sir, just smoked weed

KEEFER: You just smoked weed okay

SETTLE: _.... Inaudible

KEEFER: Well that will be legal before too long, so right?

SETTLE: Yes Sir

KEEFER: Okay, so you're driving along, where were you driving what kind of car were you in again?
SETTLE: It’s either a 98, 97

KEEFER: 97?

SETTLE: It’s in the 90's to 2000, Chevy Cavalier

KEEFER: Chevy Cavalier, what color it that car Josh?
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 29 of 70 PagelD #: 184

STATEMENT OF JOSHUA MICHAEL SETTLE — TAKEN BY SERGEANT B. L.
KEEFER:

—— ra

SETTLE:

KEEFER:

SETTLE:

KEEFER:

SETTLE:

KEEFER:

SETTLE:

KEEFER:

SETTLE:

KEEFER:

SETTLE:

KEEFER:

SETTLE:

KEEFER:

SETTLE:

KEEFER:

SETTLE:

KEEFER:

SETTLE:

KEEFER:

SETTLE:

Green and like gray...
Okay, So an older molder Chevy Cavalier right?
Yes it’s kinda older, loud
Loud?
Yes
Okay, so the trooper gets behind you tries to pull you over?
Weil! seen him flip his lights on before he even got behind me
And you were scared?
| don't know.. scared
So you too took off?
Yeah
Then what happened?
Car like didn’t.. car...
You outdrove your car, is that what you are trying to tell me, did you, did you wreck your car?
Yeah
You didn’t hit anybody though right when you were trying to run from the police?
No Sir
Okay, didn’t hit any kids, didn’t hit any deer nothing like that?
No | turned down Daniels Run real fast
Daniels Run, it that off Route 16 or is that off Route 33?

Route 16 going towards Grantsville you get to the top of Mt. Zion hill, come around that turn

and it will be down over to the left

KEEFER:

Okay, so you took off up Daniels, cause you'd been on 16 when the trooper got behind you

and took off up Daniels Run?
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 30 of 70 PagelD #: 185

STATEMENT OF JOSHUA MICHAEL SETTLE - TAKEN BY SERGEANT B. L.
KEEFER:

a

SETTLE: Yes | shot down Daniels Run

KEEFER: Then what happened?

SETTLE: | started speeding up and...... one of them turns down there | ended up broad siding fish tailing
into the ditch and hit like a fence post and rolled

KEEFER: Okay

SETTLE: And then..

KEEFER: Did you have your seatbelt on?

SETTLE: Yes Sir

KEEFER: Did your, airbags come out?

SETTLE: No Sir

KEEFER: They didn’t

SETTLE: No

KEEFER: Of course those 90’s models might not even have air bags mighten it?
SETTLE: Uh

KEEFER: Don’t know?

SETTLE: Yes | think it does

KEEFER: Seatbelt kept you from getting throw out then right?

SETTLE: Yep

KEEFER: So the cars on its top is that am | or was it on its side at that point?
SETTLE: On its top

KEEFER: On its top, so you unbuckled your seatbelt?

SETTLE: Yes

KEEFER: And you got out?

SETTLE: No
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 31 of 70 PagelD #: 186

STATEMENT OF JOSHUA MICHAEL SETTLE - TAKEN BY SERGEANT B. L.
KEEFER:

re

KEEFER: Okay, what happened?

SETTLE: | was telling him | was scared and he was telling me to get out show me your hands. | was
telling him | was scared here they are. | started crawling out of there and | told him | can’t and then he

got ahold of me like by my arms and dragged me out of there
KEEFER: Okay, did that make you mad?

SETTLE: No

KEEFER: Just scared?

SETTLE: | was already scared | didn’t do nothing

KEEFER: Okay, didn’t do nothing but run tonight right?

SETTLE: But then he was so hateful man he throwed me down on the ground shoved my face in the
dirt

KEEFER: Okay

SETTLE: Hold still, hoid still, choking me

KEEFER: Okay

SETTLE: Cutting my airway off....| was | told him | was. | wasn’t moving. He said quit moving, quit
moving, quit moving. | wasn’t moving.

KEEFER: Okay

SETTLE: | told him this wasn’t right you know. | told him you know | don’t have nothing on me. He
wouldn't let me up. He kept choking me. So | get up you know |

KEEFER: You got up on your own?

SETTLE: No, | had to fight him kinda

KEEFER: You fought with him?

SETTLE: | didn’t | didn’t put | didn’t throw any .....
KEEFER: But you you

SETTLE: | was trying...
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 32 of 70 PagelD #: 187

STATEMENT OF JOSHUA MICHAEL SETTLE —- TAKEN BY SERGEANT B. L.
KEEFER:

aiid

KEEFER:
SETTLE:
KEEFER:
SETTLE:
KEEFER:
SETTLE:
KEEFER:
SETTLE:
KEEFER:
SETTLE:
KEEFER:
SETTLE:
KEEFER;
SETTLE:
KEEFER:

SETTLE:

up

KEEFER:

SETTLE:

You tried to get away from him, is that fair to say?
Yes
Okay, just tell me what happened buddy be honest with me it’s all gonna come out?
He was like | don’t know
Well why did you get up for cause you just wanted try to get away from him?
No, he won't, he wouldn’t stop choking me
Okay
Tight real tight and he..
So you felt the need to fight back against that Trooper?
Like he was real hateful for nothing
Okay
| know he’s probably pissed | ran
Okay
But

But what?

He wouldn't stop choking me and he had his face on my, in the rocks and then whenever | got

So you got mad?

Um huh yeah | was kind of getting a little, | was so scared you know | was crying, | told him to

get you know let me up, arrest me, let me get in your car, whatever and he wouldn't and

KEEFER:

So when | watch the video I’m gonna see, I’m gonna hear you say that in those exact words?

SETTLE: Well probably not, you'll, you'll hear me say yeah | want in your car, just put me in your car and

pepper sprayed me
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 33 of 70 PagelD #: 188

STATEMENT OF JOSHUA MICHAEL SETTLE — TAKEN BY SERGEANT B. L.
KEEFER:

\

KEEFER: Uh-huh

SETTLE: | was leaning up against my car and whenever | don’t know the pepper spray didn't work, he
got his night stick

KEEFER: Why didn’t the pepper spray work on you? Just because you was still going back at him, is that
what happened? You still had some fight in you?

SETTLE: Huh-uh no he kept telling me “hold still, hold stilt”

KEEFER: Okay

SETTLE: |, | was but it wouldn’t work, it didn’t work, he kept doing it man
KEEFER: Okay and it made you mad?

SETTLE: No, no it didn’t make me mad. Ugh | was scared man and he, man

KEEFER: Well tell me. Tell me your side of it. That’s what I’m here for today buddy. So at this point you
are up and you're, you're grappling with the Trooper, am | right? | mean you were trying

SETTLE: Uh-uh

KEEFER: You weren’t?

SETTLE: No, | was trying to get him off of me

KEEFER: You were trying to get him off of you?

SETTLE: He already had me down, | told him | didn’t have nothing on me, everything out of pockets
KEEFER: Okay

SETTLE: He...

KEEFER: So then what happened after he pepper sprayed you?

SETTLE: He tried to get me back down on the ground, lay flat on the ground, | did and he just kept
KEEFER: So you were compliant this whole time?

SETTLE: Yeah

KEEFER: Other than when you got up and you were fighting against him?

SETTLE: You see you probably see the dirt on my face
3
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 34 of 70 PagelD #: 189

STATEMENT OF JOSHUA MICHAEL SETTLE — TAKEN BY SERGEANT B. L.
KEEFER:

———

KEEFER: Oh sure but you were in a wreck also tonight too, right?

SETTLE: Yeah but | didn’t hit my head off the windshield like he was saying.

KEEFER: Oh | know he hit you.
SETTLE: Ah man he tore my head up with the night stick, my arm here.

KEEFER: Uh-huh, are you feeling more pain now than you were earlier or was you feeling more pain
earlier than you are now?

SETTLE: Probably both

KEEFER: Because I’m noticing your eyes, Josh, I'm gonna be honest with you I’ve been doing this a long
time. You're eyes are- buddy they are twitching ail over the place. ts there any chance other than
marijuana, just be honest with me, that you might have done some crank?

SETTLE: No man.

KEEFER: You said you couldn’t remember but is there a chance you might have some
methamphetamine in your system?

SETTLE: | don't think

KEEFER: Because your eyes are telling me a different story.
SETTLE: i don’t think Sir

KEEFER: You don’t think so?

SETTLE: | don’t know Sir

KEEFER: When’s the last time you did some crank or meth?
SETTLE: | don’t, man | was at a buddy’s house smoked a bowl
KEEFER: Okay .
SETTLE: And then...

KEEFER: Who were you, whose house were you at earlier?

SETTLE: It wasn’t today.

10
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 35 of 70 PagelD #: 190

STATEMENT OF JOSHUA MICHAEL SETTLE — TAKEN BY SERGEANT B. L.
KEEFER:

————————

KEEFER:

SETTLE:

KEEFER:

SETTLE:

KEEFER:

SETTLE:

KEEFER:

SETTLE:

KEEFER:

SETTLE:

KEEFER:

SETTLE:

KEEFER:

SETTLE:
it man

KEEFER:

SETTLE:

KEEFER:

SETTLE:

KEEFER:

SETTLE:

KEEFER:

SETTLE;

Oh you smoked a bow! earlier with your buddy days ago?
Not days ago.
Okay when?
Probably a day or two ago.
A day or two, so you're just smoking by yourself tonight?
I did, | don’t have anything man
Well you had marijuana on you.
Yeah | had a bow! they probably found it
Yeah
| mean | did smoke a little bit before | left marijuana.
Okay
Man he just wouldn’‘t, he, he just
He wouldn’t what, leave you alone and let you go on your way?

No that’s not what | was, like | was compliant. Holding still and holding still and he wouldn’t do

Okay so
It wasn’t good enough
Okay
And | told him get off and you'll see it on the video officer
Sure will
is it on the video?
| haven’t watched it yet Buddy, | came straight to you

Is it on the car though?

11
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 36 of 70 PagelD #: 191

STATEMENT OF JOSHUA MICHAEL SETTLE — TAKEN BY SERGEANT B. L.
KEEFER:

[SSS ee

KEEFER: Do what now?

SETTLE: ts it on the..?

KEEFER: | don’t know. That’s why I’m asking. I’m asking you so | can get, so ! can compare what you said
to to what happened if there is one, okay?

SETTLE: He wouldn’t even, like he didn’t even ask for back up or no, | wasn’t even fighting. He didn’t get
on the radio or nothing he just kept, and whenever we moved away from my car into the road and he
started beating me down with the night stick hitting me in the head and then | swung with the cuff

KEEFER: So he had one cuff on you and you were struggling against it?
SETTLE: Yeah | think he broke my wrist how tight he had that thing.
KEEFER: Okay

SETTLE: And he wouldn’t loosen it either

KEEFER: So you swung the cuff around?

SETTLE: No, like | tried to | mean | don’t know let him let go of me to quit he kept hitting me with his
night stick

KEEFER: And that’s when you had one cuff on is when he hit you with his night stick with the, with the
baton?

SETTLE: Yes Sir

KEEFER: Okay so you had one cuff on you and he had to hit you with the baton is that what I’m to

understand?

SETTLE: The night stick

KEEFER: Yeah it’s a baton.

SETTLE: Is that what it’s called?

KEEFER: Yeah yeah a baton.

SETTLE: Yeah

KEEFER: Is it one like this right here? See on the back of my pistol, like that?
SETTLE: And yeah and | was laying there on the grass

12
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 37 of 70 PagelD #: 192

STATEMENT OF JOSHUA MICHAEL SETTLE — TAKEN BY SERGEANT B. L.
KEEFER:

 

KEEFER: How many times did he hit you with the baton?

SETTLE: Probably at least six.

KEEFER: At least six times?

SETTLE: Seven, eight times.

KEEFER: Seven, eight times?

SETTLE: Head, my arm, the back of my leg

KEEFER: And at that point is when he was able to get the cuff on you, the other cuff on you?
SETTLE: No, he never did

KEEFER: He never did be able to get the cuff on you?

SETTLE: No like he never did put it on me

KEEFER: How come he never put the other cuff on you?

SETTLE: He did when [ laid down on the ground and told him. He said we’re done fighting after he seen
all blood

KEEFER: Okay

SETTLE: My buddy Tristen Satterfield pulled up and he told him to call 911
KEEFER: Okay

SETTLE: He wouldn’t give me a drink of water....man

KEEFER: So you, you admit you ran tonight?

SETTLE: Um huh

KEEFER: You admit you ran from the police tonight?

SETTLE: Yes Sir

KEEFER: Because you had a suspended driver's license?

SETTLE: Yes Sir, ! was scared

13
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 38 of 70 PagelD #: 193

STATEMENT OF JOSHUA MICHAEL SETTLE — TAKEN BY SERGEANT B. L.
KEEFER:

—— ees

KEEFER: And this will be the third offense for you right? And then you wreck your car while you're
trying to run from the police right?

SETTLE: Yes Sir

KEEFER: He gets you out, at some point you Say you are complaint; however you tell me at one point
you were able to get up .......

**** Both subjects speaking at the same time — inaucibie***

KEEFER: He still wasn’t able to get a cuff on you though right, did he get one cuff on you while you were
on the ground?

SETTLE: Yes

KEEFER: Okay, and then for some reason he, he didn't put the other cuff on you at that point?
SETTLE: Huh uh

KEEFER: How come, did you tense up?

SETTLE: Huh?

KEEFER: Did you tense up at that point, when he got the one cuff on you?

SETTLE: Yeah, ... that’s kind of like cause he wouldn’t stop beating me up man...

KEEFER: Okay, so he got one cuff on you and wasn’t able to get the other cuff on you?

SETTLE: Yes he did
KEEFER: Cause you kinda bucked?
SETTLE: | just let him

KEEFER: Well you didn’t let him put the cuff.....

SETTLE: When | when | was laying on the ground at the.... | mean it’s...after he got done beating me in
the head and leg he tossed me down on the ground laying in the grass, blood is still there probably all
over the road

KEEFER: Sure

SETTLE: And that’s when | let him put the other cuff on there and | told him i’m done fighting you know

14
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 39 of 70 PagelID #: 194

STATEMENT OF JOSHUA MICHAEL SETTLE — TAKEN BY SERGEANT B. L.
KEEFER:

SSS a,

KEEFER: You told him you were done fighting?

wou Yeah

KEEFER: Okay

SETTLE: Don’t hit me no more

KEEFER: Okay

SETTLE: Please., |! was begging him

KEEFER: Okay

SETTLE: Just put me in your car do whatever and he wouldn’t
KEEFER: Okay, so you accept any of the blame in this stuff tonight?
SETTLE: Huh

KEEFER: You think you're in the right tonight?

SETTLE: No

KEEFER: Okay

SETTLE: | did run

KEEFER: Anything you want to tell me tonight?

SETTLE: ..... Inaudible

KEEFER: I'tl take some pictures of you here real quick and I’m sure they want to take you some place
here real quick. Is there anything else you would like to add to your statement tonight?

SETTLE: ...no

KEEFER: | coutdn’t hear that part of it?
SETTLE: He just, | don’t know man
KEEFER; You don’t know?

SETTLE: Just seen fear

15
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 40 of 70 PagelD #: 195

STATEMENT OF JOSHUA MICHAEL SETTLE — TAKEN BY SERGEANT B. L.
KEEFER:

—————————————
KEEFER: You just saw fear?

SETTLE: A lot of it in him, he showed a lot of anger

KEEFER: Okay

SETTLE: Towards me and | was trying to show him that | wasn’t gonna do nothing

KEEFER: Were you respectful?

SETTLE: Yes

KEEFER: And compliant the whole time?

SETTLE: Yes Sir

KEEFER: You were?

SETTLE: Whenever! was in and out of the car, well actually the whole, the whole time Sir.
KEEFER: You were compliant the whole time?

SETTLE: Yeah, other than trying to tell him to stop

KEEFER: Okay, anything else you want to tell me tonight?

SETTLE: No, other than | didn’t | couldn’t.. it didn’t matter what | said

KEEFER: Okay

SETTLE: Inaudible.......the cops down ...trying to say uh hit my head off windshield, | didn’t hit my head
off the windshield

KEEFER: Okay, | know you were ina fight with a Trooper tonight.
SETTLE: Veah but | didn’t.. .my hands on him | mean..

KEEFER: Other than swing your cuffs around, right?

SETTLE: No, what | mean by that is he had ahold of the other cuff and | was trying to get him off of me
and like he had this one on me and | was ... swung ...... Inaudible

KEEFER: But you were complaint?

SETTLE: Yes

16
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 41 of 70 PagelD #: 196

STATEMENT OF JOSHUA MICHAEL SETTLE - TAKEN BY SERGEANT B. L.
KEEFER:

—_——————EE

KEEFER: We will go ahead and conclude anything else you want to add?
SETTLE: ....Inaudible

KEEFER: Do you feel like you are sober at this point?

SETTLE: | been sober actually

KEEFER: Been sober, okay.

SETTLE: Yeah

KEEFER: We'll go ahead and conclude this interview the time is now 0132 hours.

INTERVIEW END

17
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 42 of 70 PagelD #: 197

Incident date:

To Units:

Invest, Detachment:

Invest. Unit:
Assisted by:
Victim:

Suspect:

Where occurred:
County:

Narrative:

Grantsville Detachment
Incident Report

04/19/17

Spencer Detachment

Stepp, N.S.

Potillo, J.T., Ellis, J.M. Keefer, B.L., Starsick, O.S.
Stepp, N.S. and SOWV

Joshua Settle
D.O.B
SS#

749 Sams Run Road
Looneyville, WV

 
  

SR 16 and Daniels Run Road
Calhoun

On today’s date, at approximately 2230 hours, Sr. Tpr. N.S.
Stepp attempted to affect a traffic Stop of the suspect on SR
16. The vehicle began to flee and approximately one
minute later, the suspect vehicle crashed. The suspect
exited the vehicle and he began to assault Tpr. Stepp, who
utilized open hand techniques before deploying his OC
Spray, which had no effect. The Suspect attempted to gain
control of Tpr. Stepp’s side arm and nearly had it
unholstered, when Tpr. Stepp deployed his ASP baton. The
Suspect was restrained but injured in the process. The
Suspect was transported to CAMC General. ,

NOT FOR MEDIA RELEASE

Authorization:

Sgt. B.L. Keefer
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 43 of 70 PagelD #: 198

RECEIVED @4/20/2617 @2:198
304-927-8972

@4/20/2617 42:06

WYSE Form 9175, Revined (91S
BRET ORIG

REPORT OF RESPONSE TO
RESISTANCE OR AGGRESSION

GENERAL INFORMATION:

304-746-2408
SPENCER DETACHMENT

Professional Standards #

 

 

 

 

PROFESSIONAL
APR 20 2017

| STANDARDS _

 

 

 

PROFESSIONAL STANDAR

4 lo cx} | PAGE @1 /@2
\

Dist Comm
Troop Comm

 

 

Chief of Field

 

Inspector

 

|SnPFRVISD:

Keefer, BL.

ATTACUNIEAT:

 

Clay/Calhoun

 

DATE OF INCIDENT;

04/19/2017

TIES OF EMCTORAT:

2230

 

 

LOPATION PF IKCLIOENT:

 

State Route 16 and Daniels Run Road Calhoun County

 

 

 

 

 

 

 

 

 

 

SUBJECT INFORMATION:
SRUPURCT MAME (LAST, ASTI PACLSEA om sm
Settle, Joshua M. W/M
Mas TARATMCNT: SUMECT RESTSIANCE LEVEL Ph EAPON USER HOW SEO
13 23,24 32,453,535 71, 72 1i0, Ha. 102, 113
AUWIFCT CONTA CTEN TY SUPERVISORS: IF YES, DATE AND TIMB: STATCMEAT TAREA CRON KUBIFCTH TF VES, 410 ARG TIME) Jeenuiret plintonnacnor:
Yes 04/20/17 0115 Yes 04/20/17 O15 Yes

 

 

 

VED;

ILART, FIRST

(LAST, DRASTP

(LAST, PISS

Fireth

TRANSPORTING

GTFICEH LAST, FIRSTS:

None
OPPIGEA LAST, Feagry;

IRSS9POR FING OFFICER (LAGT, FITETH

OFFICER (LAST, FIRST):

OTACUNT:
|, 63, 64, 65

 

PHOTOGRAPIFOT,
Y
Ustp:

WW. 412, 1

PFUUTINGILAPAKIMNL

bratiny TRLATMEAT SUNKCT Ornren's RCT oreiCen’s NOW URED
PESIALANCE LEYed, LOPES. UT MESPUPST, WEAPON LRRD TPP Or ASPs

49 -tnhuiry ant reteige Powe Sn + No Redslpnce $9- Fay steal Frame TH+ Men ta > New. Ue. Thremteane

ih Resnome UM  Rekved = spaalyr BeulstHMe 41+ le of Vechat Onna 41 « HeealerArme Vhe NkadvArm HN - Genbitlatt
H+ Me Hap 22- Fie Als 42 . AthonMed ft Maveacape £2- Mh of Cheah al Beaper 12- Wot $2. Fh S03 Pakula
00» Powdery Abra slow 34 -Darpore le A3~ Antiveh remsied Defery Kepty Need Testles eo > Prvuler, So Keeton VIS = Serine
Be Sarminssieain 324 - Heapfial 4+ Araienly eneheicit and 90~Comay Were! Tales a > Vet 7 > Amie N45 Bie
es ieee i 25+ Perspnal erhed byclendiry O}+ Use nf Cheeslent Weapne ‘7S. Rtoat bow ae Plead tie 163 - Thom
re Py nictera $9 Aromnlitd Officers Atte Feapty aud Techies fs os hea wes 16 + Stash
aeons 68+ Hg oF Patice Maton TY Mal oni 117 - Binh
je ee navies ie Dige af Ledial taree a fe Heed pen a Meet ue + taaatontgs
th - Gumhat fn “Morigen los. Chyevlyal Apes 19 - Other
04 - O9iher Ab Vebety: 1d . Vehiete

M2 = Thiher 082. Other
. 1d Rille
FAXING UROPESEIDKAL ATANDAGDS Y4q-200u HY Sgt. B.L. Keoter BATETINE fj Pslla & 0}. oe 2

 
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 44 of 70 PagelD #: 199

4/20/2017 42:26 304-927-8972

Incident date:
To Units:

Invest, Detachment:

 

RECEIVED Gd/28/2017 @2:18 30d-746-2408 PROFESSIONAL STANDAR
SPENCER DETACHMENT PAGE 62/82
c Cc
4 lp a \ {
. SS
Granisville Detachment PROFESSION AL.
Incident Report
APR 20 2017
04/19/17
Spencer Detachment
Stepp, N.S.

Invest. Unit:
Assisted by:
Victim:

Suspect:

Where occurred:
County:

Narrative:

Potillo, J.T., Ellis, J.M. Keefer, B.L., Starsick, 0.8
Stepp, N.S. and SOWV

Joshua Settle

D.O.B. :

SS# 7

749 Sams Run Road
Looneyville, WV

SR 16 and Daniels Run Road

Calhoun

On today’s date, at approximately 2230 hours, Sr. Tpr. N.S.
Stepp attempted to affect a traffic stop of the suspect on SR
16. The vehicle began to flee and approximately one
minute later, the suspect velticle crashed. The suspect
exited the vehicle and he began (o assault Tpr. Stepp, who
utilized open hand techniques before deploying his OC
Spray, which had no effect. The suspect attempted to gain
control of Tpr. Stepp's side arm and nearly had it
uholstered, when Ipr. Stepp deployed his ASP baton. The
Suspect was restrained but injured in the process. The
suspect was trausported ta CAMC General.

NOT FOR MEDIA RELEASE

Authorization:

Sgt. B.L. Keefer
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 45 of 70 PagelD #: 200

EXHIBIT 2
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 46 of 70 PagelD #: 201
WYVSP FORM 17-A .
REV 11/2016 . . : 7 \ oe. &

an STATE OF WEST VIRGINIA
Cu Alt,
Wes
‘,

     
 

Cs!

  
  

WEST VIRGINIA STATE POLICE
REPORT OF CRIMINAL INVESTIGATION

  
    

es ee ee ee et ee eS

 

LL ee ae i ee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

     

  

 

 

 

 

  

 
      

 

     

 

 

 

 

 

 

 

DATE OF REPORT auSTRICTION REPORT TYPE DETACHMENT FILE NUMUER DETACHMENT
(1 RESTRICTED BELINITIAL
May 31, 2017 {J NOT RESTRICTED | (} SUPPLEMENTAL 431012 685 WVSP Clay
FOLLOW UP NEEDED oO YES be NO MEMBER ASSIGNED MEMBER IDA
S/Trooper N.S. Stepp 699
DAY DATE TIME, CASE DISPOSITION
WEROUTED ON (1) 1-EXCEPTION { ()4-active (1 7-WARRANT ISSUED
Wednesday April 19, 2017 223) & 2-ARRESTED OD s-IN.ACTIVE (J 8-NoT A CRIME/ OTHER SERVICE
OCCURRED FROM ( 3-UNFOUNDED (0 6-crraTIONn (CD 9-DIRECT GRAND JURY ENDICTMENT
. OFFENSE ENTRY SUSPECT USING
Wednesday April 19, 2017 2230 (J A-ATTEMPTED OF-ForciaLE (CO c-compurTEr USED
RECURRED TO (J c-ComPLETED CI N-NON-FORCIBLE =| [) A-ALCOHOL USED
. (C1 NOT-APPLICABLE NOT-APPLICABLE | [kK] D-DRUG RELATED
Wednesday April 19, 2017 2246 (0 NOT-APPLICABLE
OFFENSE ® PRIMARY AND LESSER INCLUDED OFFENSE(5) ron CLEARED EXCEPTIONALLY
|_| Defective Equipment 17C-15-lfa) + 7 A-DEATH OF OFFENDER
. B-PROSECUTION DECLINED
2__| Fleeing in Motor Vehicle 61-5-17(e) CO CEXTRADITION DENTED
3_| Obstructing an Officer 61-5-17(a) CJ B-VICTIM REFUSED 10 COOPERATE
4 ; 5. (C] E-JUVENILE-NO CUSTODY
Attempting to Disarm Police Officer 61-5-17(b) C1 NOT-APPLICABLE
> _| Battery Police Officer 61-2-10(b)(d)
6 |Driving Suspended II 17C-4-3{a)(d)
7 | Possession of Marijuana less than 15 grams 60A-4-401(c)
8 | Destruction of Property 61-3-30(a)
LOCATION OL-AIRMUS/TRAIN TERMINAL _ oD 10-FTELD/ woops - Os 9-RENTAL/ STORAGE FACILITY
(SELECT ONE) 1 02-BANK/SAVINGS & LOAN (7) 1 -GOVERNMENT/ PUBLIC BUILDING (D0 20-RESIDENCE/ HOME
GEE GOORDINATES (103-BAR/ NIGHT CLUB (7) 12-GROCERY/ SUPERMARKET (2) 21-RESTAURANT
IE AVAULABLE (7 04-CHURCH/SYNAGOGUE/TEMPLE/MOSGUE & 13-HIGHWAY/ ROAD/ ALLEY © 22-SCHOOL (OTHER THAN COLLEGE)
L (2) 05.COMMERCIAL/ OFFICE BUILDING ( 14-HOTEL/ MOTEL/ ETC. (1 23-SERVICE/GAS STATION
t 0 06-consrrucrion site 1D i5-SAIL/ PRISON/ PENITENTIARY (2) 24-SPECIALTY STORE
we 0 07-CONVENIENCE STORE oO 16-LAKE? WATERWAY 0 25-OTHER/UNKNOWN '
edo ()8-DEPARTMENT/ DISCOUNT STORE CD) 17-Liquor stone DD 26-COLLEGE UNIVERSITY
wivd € (C1 09-DRUG STORIY OR. OPFICE/ HOSPITAL (D 18-PARKING LOT/ GARAGE (CO 40-ATM SEPARATE FROM BANK
: a OF Near the intersection of US Rt. 33 and WV Rt. 16 in Millstone, Calhoun County, West Virginia.
(SPECIFIC DESCRIPTION)

 

 

 

LIGHTING OD t-naTuRAL fj2-MooN = [[) 3-ARTIFICIAL/EXTERIOR C0 4-ARTIFICIAL/INTERIOR [1 5-UNKNOWN

 

ache eee Se 7 Seas = i ee ee eee ge ag Sees ea ee ed ee Ee ee oe eT

%, REVIEWED BY:

oie... 2 f 0. ° _ ar

DIST CMDR: ¢

~ “INITIALS \
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 47 of 70 PagelD #: 202

WVSP FORM 17-A
REV 11/016

  

SS SEE ee ee ee ee ee

REPORT OF CRIMINAL INVESTIGATION

 

Se ee ee

431012685

=

  

 

persona

 

 

 

 

 

 

 

 

WAME/ ALIAS STATEMENT OBTAINED
S/Trooper N.S. Stepp El no () ves, atrachzp
COMPLAINANT ADDRESS _ cry STATE Die coor
C)sameasvicrim - 5650 Big Otter Highway Ivydale wv 25113
PilONr CELL. _EMAU,. STATE SD OR ORIVER'S LICENSE A _|

 

 

 
  

304)587-2201 |

Seen ee ee ee Pes Pe ee er

 

 
 

SS SS Se ee

 

TYPE OF VICTIM.

 

ta ht ee ee a

 
  
  

    
  
   

 

 

 

 

 

 

ETHNICITY.

 

 

 

 

 

 

 

 

 

VICTIM # 1 (C1) a-aputt D a.ausivess (CD) F-FINANCIAL INSTITUTION (2) L-LAW ENFORCEMENT OFFICER U-UNKNOWN
QO auvenine DD c-covernment D0 rrevicious onGanizaTION ——B&] S-SOCIETYPUBLIC O-OTHER
LINKED TO OFFENSE ® NAME? ALIAS STATEMENT OBTAINED
' 3 s [xh7 7
2 [la 6 ‘ State of West Virginia Be) no C) ves, arracuan
RACE. * ADDAESS CiTy STATE Zp
— 5650 Big Otter Highway Ivydale WV 25113
\< . ; : OW DRIVER'S LICENSED
Pen eam PHONE CELL EMAI STATE 1D OR DRIVER'S LICENSE
Oo ALASKAN NATIVE (304)587-2201 ;
aaa PACIFIC > hon AGE SEX HEIGHT WEIGHT HAIR EVES SOCIAL SECURITY NUMMER |
0 uunxnown

 

 

 

 

 

 

 

 

 

 

INDICATE THE VICTIM'S INJURIES FOR THESE OFFENSES
KIDNAPI ‘ORCIBLE FONDL

 

 

VICTIM/ SUSPECT RELATIONSIIP - DOMESTI
SE-SPOUSE 5B-STEP-SIBLING tPINTIMATE PARTNER (OR EX>
Oo X5-5X-6POUSI oO PA-PARENT CP-CHILD OF INTIMATE PARTNER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WVik SUAMISSION |
Kl ves (CJ no

ee
ADDITIONAL SUSFECTSACCUSED

 

DD ves - see ATTACHMENT

  

 

 

[7] L1-frREARM (TYPE. NOT STATED)
() i2nanngun

[] 1-RELEASED TO PARENTS

 

 

C) 3-rREFARngp To DIR

Peolee sO Oltpeae. thee ie er re

0 t4-suoraun
(1 1s-o71m eeaan

 

 

 

 

 

 

0 wisranic FORCIBLE RAPE AGGRAVATED ASSAULT
(1 non-nispanic oRIGIN SEXUAL ASGAUCT W! Osracr ENTORTON’ BLACKMAN
UNKNOWN ROUDORY . oO BS-ESTRANOED KPOUSE QO SP-STEP-PARUNT OF-OTHER FAMILY MEMBER
CH-CHILD OP-GRANDPARENT OH-OTHUR HOUSEHOLD MEMBER
aah B-APPARENT BROKEN BONES DD corr mator tnunies
___RESIDENT STATUS A — en CO ross CO) sestrncunn GC-GRANDCHILD C8-COHABITATING PARTNER (OR BX)
— RESIDENT 1-58 VERE LACERATIONS U-UNCONSCIOUS SB-BBLINO 0 1,-JN-LAW oO HReHOMOSENUAL RELATIONSHIP.
= ae M-MINDR INJURIGS N-NONE
L_| LUINKN wi sao
ADDITIONAL VIGTIN|S) ViCTINe SUSPRCT ReLATIONSii-NoN-BOHEENC
oO YES - SEB ATTACHMENT 5 AQ-ACQUAINTANCE J BE-BADYS(TTHA EB-EMPLOVER CJ RU-RELATIONSIVP UNKNOWN
PR-FRIEND 4G-HOYFRIENDAHRLF END (NOT INTIMATE) oO ER EMPLOYER OK-OTHERWISE KNOWN
Oo NE-NEIGHBOR O CF-CHILD OP BOVFRIEND/GIALFRIEND (NOT INTIMATE) Oo ST-STRANGER VO-VICTIM IG SLBFECT
BER NAME/ ALIAS "‘ATEMENT OBTAINED
[(_] SUSPECT ‘ans BUATEMENT OBTAINED __
ACCUSED ] Joshua Michael Settle Gl no () ves, arracnen
LINKED 30 OFFENSE ADDRESS Crry STATE ZIP
Ca Ca) $ baz . .
1 Bla Ble 749 Sams Run Road Looneyville WV
RACE. PHONY. "CEN. _EMAN. STATE 1D OR DAIVER'S LICENSED |
DQ wewinre ‘
{] p-BLack GE SEX HEIG WRIGHT Ham EVES SOCIAL SECURITY NUMBER
(2 AMERICAN mNDIANY bon AGE WEIGHT E ES CIAL SECURITY NUMBER
ALASKAN NATIVE 19 Male | 600" |175Ibs| Brown Brown
O RapeennaPaciPig rATIOG LOCATION SCARSIMARKS LOCATION =
00 v-unxnown CO ves ) ves
_ETUNICUTY _ ARRESTED DATE GF ARREST |_TIMBOFARR PLACE OF ARREST
(1 nispanic Elves [no | 04/20/2017 0230 Charleston, West Virginia
NON-HISPANIC ORIGIN TYPE OF ARREST MULTIPLE CLEARANCE INDICATOR CDK NUMBER
UNKNOWN BS O-ON VIEW (NO WARRANT) M-MULTIPLE (THIS ARREST 15 DEING USED TO CLEAR 196094
S-SUMMONEDICITER (NO CUSTODY) MORE TITAN ONE OPFENSE) x wa
RESIDENT STATUS Or. a ae CO w-nor appuicania LIVESCAN TRA TON
RESIDENT 100000014902 _
NON-RESIDENT ____ARRESTEE WAS ARMED WITH] ~(CHOOSH UP TO TWO: AUTOMATIC WEAPON USED
C1 unknown fe) o1-uNARMED ) 13-uFLe [CT te-LETHAL CUTTING INSTRUMENT 1E YES, ENTER “A” TO CODE

(21 17-cLuBBLACKIACK/BRASS KNUCKLES

 

FROM THE LEFT,
cook | |

CD ves

 

 

 

 
 

ee er

Il

  

 

JUVENILE DISPOSITION

_] 2-REFERRED TO JUVENILE COURT/PROBATIONAUVENILE DETENTION (JUVENILE PETITION)
C) «RereRRED TO OTHER POLICE AGENCY

 

5-REFERRED TO ADULT COURT
Rimage SUNS ei ee eee

 

      

i nates te ei erro
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 48 of 70 PagelD #: 203

WYVSP FORM [7-A
REV 11/2036

. REPORT OF CRIMINAL INVESTIGATION
431012685

Lend eS

        
 
   

 

Dp eae ee ee

 

 

 

 

 

 

 

 

 

 

 

 
  
  

  
   

 

     
 

 

COMPLETE THIS SECTION FOR DRUG RELATED CRIMES «(CHOOSE UP TO THREE) DRUG TYPE QUANTITY MEASURE VALUE
AGRACK G-OPHUM U-UNKNOWN E } GR $25.00
B-COCAINE. H-OTHER NARCOTIC M-OTHER STIMULANTS
C-HASHISH -LSD N-WARBITURATES
D-HEROIN J-PCP O-OTHER DEPRESSANTS -. DRUG MEASUREMENT CODE

DI POL
€-MARUIUANA X-OTHER HALLUCINOGENS P-OTHER DRUGS oM.GRAM crinen ME-MILLILITER
F-MORFHINE L-METLAMPHETAMINES X-OVER THREE DRUG TYPES OZ-OUNCE KG-KILOGRAM
‘ : —- NP-NUMBER OF PLANTS FO-FLUID OUNCB
MED f NYALA TE PENDING A FORENSIC
ENTER THE LETTER INDICATED FOR THE DRUG ABOVE IN THE “DRUG TYPR” SECTION 70 THE RIGHT ANALYSIS & THR ATTACH TREE AO ee aa ee

a ee Pe tee oo

  

SR ea at ae TP ee ae ye
ADDITIONAL VICTIN INFORMATION - COMPIETE THIS SECTION ¥OR ‘THE FOLLOWING OFFENSES

| AGGRAVATED ASSAULT/ MURDER/ NON-NEGLIGENT MANSLAUGHTER __ JUSTIFIABLE HOMICID DE
CHOOSE ONE CHOOSE ONE

Lo bate TE 2 re oe ees ee]

   

 

 

(0 ot-srncumenr 0 o-meacy Kite

[3 o2-assaucron eo Cesoriter rarony Co ocrminaL Kiu.ep ey private — [[] A-CRIMINAL ATTACKED LEO, THAT LEO KILLED CRIMINAL
CITIZEN

Oo 03-DRUG DEALING oO OO-OTHER CIRCUMSTANCE oO Sate aoeyenn oO B-CRIMINAL ATTACKED LEO, OTIIER LEO KILLED CRIMINAL.

(71 o«.GANGLAND (11 to-unknown corcumstance [1] c-crimmat ATTACKED CIVILIAN

[2 p.camiNAL ATTEMPTED FLIGHT FROM CRIME

DC) e-cRIMOvAL K2.LED IN COMMISSION OF CRIME
MANSLAUGHTER | ( s-cRIMINAL ABSISTED ARREST

(2) 30-cHILD PLAVING wirH oUN (2) 23-OTHER NEGIIGENT WEAPONS HANDLING 1 6-unasce To DETEAMINENOT ENOUGH INFORMATION
(0 4-o7reR NuGLIGENT KILLING

D1 ossuvennte Gana

 

 

 

 

(J 31-0un cleans accipenr
(2) o2-HuntnnG Incinenr

CRIMINAL ACTIVITY FOR CRIMES AGAINST Tite FERSON - COMPLETE THIS SECTION FOR ANY OF TIE FOLLOWING OFFENSES {CHOOSE UP TO THRER) GANG AFFILIATION
0 p-sUVENTLE GANG

    
  

 

    
 

 

 
 
  
  
  

COUNTERFEITING! FOKGERY DRUG RQUIPMENT VIOLATIONS PORNOGRAPHY/OBSCENE MATERIAL
STOLEN PROPERTY OFFENSES GAMBLING EQUIPMENT VIOLATIONS WEAPONS LAW VIOLATIONS OC) eomner cana
DRUGS/NARCOTICS VIOLATIONS . [CO NON GANG NVo.veD

DJ pesuvincrecena CD o-cpreaTNGPROMOTING/ASSISTING

D1 c-cuctivatinqMaNurACTURING’ PUBLISHING C1 P-PossESSING/CONCHALING

OO p.pistrutmaseLuina DD T-TRANSPORTING/TRANSMITTING/IMPORTING

 
   
  

L_] E-UXPILONING CHILDREN L_) U-USING@/CONSUMING = a aa
ur pateet Ver ary

cae a ae ee a EES aE SSS ay Te See RM Apical,
TYPE OF WEAPON) FORCE USED — COMPLETE THIS SECTION FOR ANY OF THE FOLLOWING OFFENSIS - (CHOOSE UP TO THREE)

      
 
 

 

 

 

 

 
   
   
  

 

   
   

  
   

MURDER/ NON-NEGLIGENT MANSLAUGHTER FORCIBLE RAPE SEXUAL ABUSE WITH OBJECT MISDEMEANOR ASSAULT/BATTERY
NEGLIGENT HOMICIDE FORCIBLE SODOMY —- ROBBERY EXTORTION/ BLACKMAIL

KIDNAPPING! ABDUCTION FORCIBLEFONDLING — FELONIOUS/ MALICIOUS WOUNDING | WEAPONS LAW VIOLATIONS

(7 1)-rmeanm (0 30-B.UnT INSTRUMENT (2 7e-pnuasmarcotics AUTOMATIC WEAPON USED
C7 12-HANDGUN (1 3sMoTor venicon D s-astHyxiation

CF i3-rre () 4o-PrRsonaL WEAPONS CO so-oTHEr 0) ves

(] tasuotcun (2) s0-rowon D 9s-unknown

(0 15-O7HER FIREARM OD eoexpuostves f] 99-None,

DD 2oxnrevcurtine mstTRUMENT () 6s-Ftney INCENDIARY DEVICE

               

 

LS nF SERS Tre mtr fama Pee et Bee teed Nepean ge Gears Pee TOPICS oa FST |e
COMPLETE THIS SECTION IF HATE CRIME LS SUSPECT! ro

ea ee eye eee

   
  

 

 

 

 

 

 

 

 

 

 

   

 

RACIAL. BIAS RELIGION BIAS
(ant ewaere [7] 1 ANTI-ASIAN/PACIFIC ISLANDER (3 21-antisewisy (7 24-ANT?-ISLAM (MUSLIM) ( 27-AnTl-ATHRISTAGNOSTIC
(2 12-antl-BLack (7) 35-ANTIMULTI-RACIAL GROUP Olazanticatuonic =) 25-ANTROTICER RELIGION
(71 12-ANT-AMERICAN INDIAN/ALASKAN ' (J i¢-ANTLHAWAWANOTHER Pactric | [7] 23-ANTLPROTESTANT (CO 2¢-ANTEMULTIRELIGIQUS
NATIVE ISLANDER GROUP

_SENUAL ORIENTATION BIAS ECHNICITV/NATIONAI, ORIGIN BIAS OTHER :
0 4i-ANTS-MALE HOMOSEXUAL (GAYS) (as-aNTL-BISEXUAL —« (C0 az-anvenispanic 1 so-cenper eras
(71 #2-ANTi-FEMALE HOMOSEXUAL (LESB ians) (7) 61-aNTI-MALE (1) 23-ANT1-OTHER ETHNICITY/ NATIONAL ORIGIN CO wroimcat sas
(2) 42-ANT-HOMOSEXUAL (GAYS & LesBiaNs) [1] 92-ANTL-TRANSGENDER (0 s-aT-PRYSICAL DISABILITY
7) ceanrreanesiosencat, [X] 88-THIS IS NOT A HATE CRIME o ee

 

           

(oes pe cine as ASSETS ESET erect Ooh ony LE a Bera en it

COMPLETE THIS SECTION IF LAW ENFORCEMENT OFFICER WAS ASSAULTED OR KILLED

bet diene Ths Lesa rier tiga ad rye ie

 

 

 

__ INCIDENT TYPE GFPICER ACTIVITY ASSIGNMENT TYPE
{7} 1-OFFICER KILLED FELONIOUSLY CJ o:-ResronpInG To DISTURBANCE —_] 07-HANDLINGP/RANSPORTING PRISONER D4) 1-SoLO UNIT/ALONE
(7) 2-orricer KILLED/ACCIDENT-NEGLIGENTV| [] 02-p&5 In PROGRESSPURSUING DC) os.nvesticatinc suspicious rerson | [[] 7-SOLO UNIT/ASSISTED
(3) >-oFFICER ASSAULTED-NO INJURY Cl op-rospery nvrrocresspursunc [] 09-AMBUSIUNO WARNING CJ 2-1wo ovmcer unit
CO 4orricer ASSAULTED-MINOR INJURY (7) 04-aTTeeMeTING OTHER ARREST DD to-assaANT MENTALLY DeRANGED — | [7] 4-DETECTIVESPECIAL ASSIGNMENTIALONE
1) s-orrtcer ASSAULTED-SERIOUS INJURY CJ os-civiz pisorpeRRIOTETC, [] 11-7RAFFIC/PURSUTT/STOP 01 s-perserivi: unit AsstsTED

(os. pomestic pistuRBANCE - Dizornar [7 6-OTHERALONE
0 v-orsenassistep

     
  

    
 

    

 

 

 

 

 

     
    

SS ee ee ae din Saeco ane nhl Uh PRAM Eten re Bare Ra TE ON Ae Ly EO Hig

oI

Palen A Chin eden Lele eee aia ee Mea G eee a Le pei rane Pennine raat ark yee

   
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 49 of 70 PagelID #: 204

WVSP FORM 17-A
REV LI/2D16 ‘

REPORT OF CRIMINAL INVESTIGATION

.
SS SS ES ee ee eee

ATTACHMENT A:
ADDITIONAL VICTIM(S

~ Fag ANUTIREN Tae CIA TUL Se en ee nee pee PE, a aaa eal ee re ee a

431012685

   

a eee ar rir

    
 
   

  

    
  

    

  

ETP Shien ee aK we en ey

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TYPE OF VICTIM
VICTIM # 2 Dd a-aDuLT DO s-susinass (2 P-FINANCIAL msstiTuTION [0 L-LAW SNFORCEMENT OFFICER D uunknown
).suvenne 0 6-covernmenr Ci r-reticious orcanization —_[] s-Sacurypuntic C1 oon
NKED TO OFFENSE A NAME/ALIAS STATEMENT OBTAINED
' 3 5 7 ,
D2 Bl« Cle Os S/Trooper N.S. Stepp _ BX] wo EL) ves, ATTACHED
RACE ADDRESS city STATE ZIP
ay 5650 Big Otter Highway Ivydale WV 25113
A See AN DRT PHONE CELL EMAIL STATE ID OR DAIVER'S LICENSE @
ataeetaane” | 30057-2201
FEANOUR DOR AGE SEX HEIGHT WhiGht HAIR EVES SOCIAL SECURITY NUMBER
(J u-unknown .
ETHNICITY INDICATE THE VICTIM'S INJURIES FOR THESE OFFENSES VICTIM/ SUSPECT RELATIONSNIP~ DOMESTIC
OLO
oO HISPANIC FORCIBILE RAPE AGGRAVATED ASEAULT SE-EPOUSE $8-STGP-SIBLING (P- INTIMATE PARTNER (OR EX
NON-INISPANIC ORIGIN concrete sePeM oumcr Hele a | XS-BX-SPOUSE Oo PA-PARENT ‘CP.CHILD OF INTIMATE PAATNER
im AS i" ON’ BLAC| lL :
UNKNOWN ROBBEAY e peasmnaicen SPOUSE Hy a [2 ov-orsme Fanii.v MEMBER -
CCH GPG "ARENT OM-OTHER HOUSEHOLD MEM
rma a B-APPARENT BROK! WER NM. bu
RESIDENT STATUS Oo " oem O a JOR INFURIDE LJ SM. STEP-CIULD O GC-ORANDCHILD CS-COHABITATING PARTNER (OR IL)
Cl Reser (J :rossipne nvrenwas ivrunies CD t0ssor nets a E avaaw Gj cup
Ra] NON-RESIDENT () csavenz racerations [J] wencorscious * HA-HOMOSEXUAL RELATION
a M-MINGR [NJUAZES [X] wnvone
LL} UNKNOWN 7
VICTIN/ SUSPECT RELATIONSHIP — NON-DOMESTIC
LJ aq acquaintance (J senanvsrrmer ["] ee ewoven (J avaELATiONsHir UNKNOWN
PRFRIEND () sc.2ovrnienniai FRIEND (NOT INTIMATE) (C] er-emrcoven CD ox-onenonse known
NE-NEIOHEOA ( cect oF ZOYERIENOVGIRLERIEND (NOT INTIMATE) * (5) stance 0 vovienm ts susrect
TYPE OF VICTIM
VICTIM # (] a-aDuLr (CJ p.pusiNess 1D p-FINANCIAL INSTITUTION (C] L-LAW ENFORCEMENT OFFICER 6 u-uncnown
JUVENILE C c-coveanment DL) -reiicious oxcANiIZATION C1 s-socrerveustic (2 oommer
LINKED ZNSE & NAME ALIAS STATEMENT OBTAINED
1 3 5 2 .
O: O+ Os Os Ono D1 ves, attract
RACY. ADDRESS ' ciry STATE Fata
OC] www
CO] p-srack ae —
Cliente anna FONE CEL EMAIL STATE ID OR DRIVER'S LICENSE ©
O ALASKAN NATIVE
A-ASIAN/ PACIFIC _ wn ma -
RUANOER DOR AGE SEX HEIGHT WEIGIIT atR EYES SOCIAL SECUR B
(CD v-unxnown
ETHNICITY INDICATE THE VICTIM'S IRSURIES FOR THESE OFPENEYS VICTIM’ SSP LATIONSHIP — DOMESTIC
&IDNAPING POND
amt pl oc aten ees Si-SPOUSE SB-STEF.STBLING IP-INSIMATE PARTNER (O8 BX)
NOMHISPANIC onIGiN | FONCIBLESODOHCY | SIMPLE ASSAULT XS-BX-§POUSE () pasanenr (Ed cr-crm.n oF intiMattt PARTNER
OH, uf MI
cen ioamane ECT EXTORTION! BLACK MAD BS-ESTRANGED SPOUSE fe OP-STEPPARENT a OP-OTHER FAMII.Y MEMBER
(DD b-arpanmrrsaoken Bones ( o-omise maton InsuRES a eee OF-OTHER HOUSEHOLD MUMEER
RESIDENT STATUS. (OD se-svep-crncp Cl) ccoranpootn = 7] cs-conanrraTina PARTNER (OR EX)
_] RESIDENT Ly srossioe nrenwat wivnans FI toss oF SB-SIBLING OU weaaw O HP
aeeeeoar [7] cssvmme Lacerations (J uanconscious . sieatdalaiiatertieilaeils
<3 7 M-MINOR IN,
Pinencsanst /UPJES (1 wove .
ADDITIONAL VICTIMS) - VICTIM/ SUSPECT RELATIONSINIP — NON-DOMPSTIC
CO ves-seeatracumenr | LJ aqacquaovrance (J ee-nAnvsrrrer EE-EMPLOYEE () aureLationsm usmnown
: [J raspianp C) ec-sovmrimpraiurienn qeorivTimaTey ER-EMPLOVER OO ox-ommenwisexnown

NE-MIIGEHBOR CD ce-comp oF aovrReND/alRLFRIEND (NOT INTIMATE) DD srsraanaca (J vo.menaas susract

 

Za n 7 = vs aes,
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 50 of 70 PagelD #: 205

WVSP FORM 57-A
REV 11/1016

REPORT OF CRIMINAL INVESTIGATION

   
     
 

 

431012685
ATTACHMENT C;
PROPERTY

   

i

 

 

 

 

STATUS CODE (SC) . NCIC ENTRY
2-BURNED D-DAMAGED/DESTROYED 6-SEIZED B-STOLEN AND RECOVERED
3-COUNTERFEIT/FORGED R-RECOVERED S-STOLEN F-FOUND Oves no
| Enter the quantity (QTY), description, victimfaccused # (VICIACCH), status code (SC), vatue at loss, value af recovery and date of recovery for ench caves ,
Property item in the columns below. Enter “VIC/ACCH" as “V) "V2, "AI", "A2” ots. . DATE OF ENTRY
qry DESCHIPTION (COLOR, MAKE, MODEL & SERIAL NUMBER) ve sc | VALUE AT. LOSS BLS a

 

One (1) metal "bow!" containing approximately one (1) gram of an
| | unsmoked green leafy vegetation believed to be marijuana. 1 116 $25.00 525,00) ‘4i1ai2017

 

West Virpini . . .
! est Virginia State Police Short Sleeve Uniform Shirt wip $100.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL VALUE $125.00

 
Case 2:18-cv-01177 Document 32

WVSP FORM 17-A
REV 11/2016

-2 Filed 03/22/19 Page 51 of 70 PagelD #: 206

REPORT OF CRIMINAL INVESTIGATION

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

431012685
ATTACHMENT E:
LEST OF EXHIBITS
= ra SSS
EXHIBIT DATE COLLECTED TIME COLLECTED DESCRIFTION
1 04/19/2017 2230 . = .
COERCED GY One (1) compact disc containing the dash camera video footage from
S/Trooper N.S. Stepp April 19, 2017, at approximately 2230 hours, of S/Trooper Stepp in
LOCATION OF EMImT pursuit of a fleeing vehicle.
File Copy of Report
EXUBIT id __DATE COLLECTED TIME COLLECTED Sh arrancones
z ey! 210 One (1) destroyed West Virginia State Police Short Sleeve Uniform

 

S/Trooper N.S. Stepp

Shirt, valued at approximately $100.00.

 

LOCATION OF EXIIDIT

 

Returned to WVSP Procurement

 

 

 

—=.
DESCRIPTION

 

 

 

 

One (1) compact disc containing twenty (20) digital photographs of the

 

scene of this incident, Daniels Run, approximately .3 of a mile from the

 

intersection with US Rt. 33 in Millstone, West Virginia.

 

 

 

ee ee

DESCRIPTION

   

 

 

 

 

One (1) meta) "bow!" containing approximately one (1) gram of an

 

EXHIBIT # DATE COLLECTED TiNecOLLEGTED | _
3 04/19/2017 2300
COLLECTED av
_ 8/Trooper N.S, Stepp
LOCATION OF EXMnT
File Copy of Report
4 04/19/2017 2300
COLURCTED BY

 

S/Trooper N.S. Stepp

unsmoked green leafy vegetation believed to be marijuana.

 

LOCATION OF EXIT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WVSP Clay Detachment Evidence =
EXMBIT # DATE COLLECTED Timecouuecin | DESCRIPTION
5 eT oS One (1) Driver History Inquiry for Joshua Michael Settle as requested
S/Trooper N.S. Stepp by S/Trooper N.S. Stepp from the WVSP South Charleston Dispatch on
LOCATION GF EXINBIT April 19, 2017 at approximately 2330 hours.
File Copy of Report
[Exile] tale COMACIED | INE COLE Pe DESCRIPTION
8 ee 2130 One (1) request for the Certified Driver's History of Joshua Michael
5/Trooper N_S. Stepp Settle as requested by S/Trooper N.S. Stepp from the WVSP South
LOCATION OF EXIAIT Charleston Dispatch on April 19, 2017 at approximately 2330 hours.
File Copy of Report
EXUIATT DATECOLLEGIED | TIMnGOLLEGIED ———— DESCRIPTION — aaa
7 04/19/2017 2300 One (1) copy of the Crash Report, WVSP17-1731, that was completed

 

 

COLLECTED BY

 

$/Trooper N.S. Stepp

__—C—~—~CNLOCATIONOP EXMIDEY ————
File Copy of Report

—

 

oo
DATE CON.LECTED

EXiIBIT a

 
 

1 eee

as part of the crash investigation by TFC J.M. Ellis.

 

 

 

 

 

COLLECTED HY

 

 

LOCATION OF EXHIBIT

 

 

 

 

 

 

ee

ut
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 52 of 70 PagelD #: 207

REPORT OF CRIMINAL INVESTIGATION
parecer - nau a s — — - — > - : - : 431012685

     

ATTACHMENT F:
LIST OF WITNESSES

5650 Big Otter Hi

5650 Big Otter
-2201

S/T
5650 Big Otter Hi

ATTACHED

no Ci] ves, atraciiap

YES, ATTACHED

ATTACHED

ATTACIIED -

 
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 53 of 70 PagelD #: 208

WVSP FORM 17-4
REV: 03/2016

 

DETACHMENT
FILE NUMBER

MODE OF
OPERATION

ACTION TAKEN

Le Se ee eee Ty

Page | of 3

REPORT OF CRIMINAL INVESTIGATION

  

431012685

On Wednesday, April 19, 2017, the accused, Joshua Michael Settle, did flee from S/Trooper N.S.
Stepp in a motor vehicle near the intersection of US Rt. 33 and WV Rt. 16. The accused crashed
his vehicle on Daniel’s Run Road in Millston, Calhoun County, West Virginia, and physically
fought with S/Trooper Stepp while being taken into custody. During the fight, the accused
attempted to disarm S/Trooper Stepp; however, he was unsuccessful in freeing S/Trooper Stepp’s
handgun from its holster.

On Wednesday, April 19, 2017, at approximately 2230 hours, S/T rooper N.S. Stepp, hereafter
referred to as this Trooper, was conducting stationary patrol at the intersection of US Rt, 33 and
WV Rt. 16 in Millstone, Calhoun County, West Virginia. At this time, this Trooper noticed a blue
in color 1996 Chevrolet Cavalier, bearing WV-Registration 2PM365, traveling east on US Rt. 33,
displaying a defective registration light. This Trooper then activated the emergency lights in effort
to initiate a traffic stop at this location on the vehicle, The vehicle then turned north on WV Rt, 16
and began to travel towards Grantsville.

This Trooper followed the vehicle, with the emergency lights activated, for approximately .7
tenths of a mile, While following behind the vehicle, this Trooper noticed that the vehicle traveled
across the northbound fog line and then across the double lined center line multiple times.

It should be noted that the driver of the vehicle had active the hazards lights and been-traveling a
moderately low speed, a speed at which led this Trooper to believe that the driver was attempting
to locate a wide place in the roadway to pull over. However, when the vehicle neared Daniel’s
Run Road, the vehicle darted left onto it and began to travel at a high rate of speed. At thistime,
this Trooper contacted the WVSP South Charleston Dispatch and advised that this Trooper was in
pursuit of the vehicle.

After traveling approximately .3 tenths of a mile, driver of the vehicle had apparently lost control

‘of the vehicle and ultimately flipped onto its top and came to rest upside down in the ditch line

facing east.

This Trooper then exited the patrol vehicle, and began to give the driver of the vehicle, later
identified as Joshua Michael Settle, verbal commands to exit the vehicle. After Mr. Settle, the
accused, was out of the vehicle, this Trooper then attempted to restrain him and affect the arrest. It
was at this time that the accused began to resist this Trooper by refusing to comply with the verbal

“commands to place his arms behind his back.

The accused then began to attempt to stand up, while this Trooper was applying pressure to him to
keep him on the ground. After several attempts, the accused was able to successfully break free
from this Trooper’s hold on him and stood up. The accused then began to attempt to pull away
from this Trooper after successfully placing one (1) handcuff on him.

During this time, this Trooper gave the accused countless number of verbal commands to stop
resisting this Trooper and to comply with the commands. This Trooper first attempted to deliver to
the accused several open handed strikes to his torso in order to gain control of him. This Trooper
quickly discovered that these strikes were not affecting the accused and that he was stil]
continuing to try to pull away from this Trooper.
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 54 of 70 PagelD #: 209

WVSP FORM I7-A Page 2 of 3

REV. 00016 - REPORT OF CRIMINAL INVESTIGATION

 

This Trooper then administered two (2) one (1) second bursts of OC Spray to the accused facial
area, After the second burst, the accused was still continuing to fight with this Trooper with even
more rage. {t was at this time that the accused began to strike this Trooper with his left arm and
fist in attempts to break free from this Trooper’s grip all while screaming for this Trooper to let
him go and to stop being mean to him.

The accused’s actions caused this Trooper to be pulled approximately one hundred (100) feet from
this Trooper's patro! vehicle. This Trooper then began to administer several strikes to thigh region
of the accused’s legs with the ASP baton. After each strike, the accused appeared to only get more
agitated. The accused then pulled into this Trooper and grabbed this Trooper around the torso. At
this time, the accused began to drag this Trooper to the ground. This Trooper was, able to regain
his footing and stood back up with the accused. This Trooper continued to administer strikes with
the ASP baton to the accused’s legs.

After several minutes of fighting this way, the accused was able to grab this Trooper by the shirt
and began to pull this Trooper again to the ground, After the shirt of this Trooper ripped, the
accused began to pull on this Trooper’s gun belt. The accused began to pull on this Trooper’s
holster and was able to successful unclasp the restraint to the gun while beginning to pull on the
handle of this Trooper’s pistol.

This Trooper was beginning to feel a high level of fatigue at this time of the fight. This fatigue,
coupled with the fear of the accused being successful in his disarming attempt, in addition to the
apparent fact of the ASP baton strikes to the legs being ineffective, caused this Trooper to
transition the strikes to the head of the accused.

This Trooper delivered two (2) or three (3) strikes to the head of the accused in a desperate
attempt to stop the fight and keep him from succeeding in pulling this Trooper’s gun from the
holster.

After physically fighting with the accused for approximately fifteen (15) minutes, this Trooper
was able to get him under control] and secure him in restraints,

Thts Trooper then placed the accused under arrest for Defective Equipment, Fleeing in a Motor
Vehicle, Obstructing a Police Officer, Battery on a Police Officer, Attempting to Disarm a Police

Officer and Destructing of Property.

A copy of this Trooper’s patrol vehicle’s dash camera footage is attached to the file copy of this
_ Teport via a compact disc (Exhibit 1). A copy of the photographs that were obtained on scene
were, which also document this Trooper’s destroyed uniform (Exhibit 2), is attached to the file

copy of this report (Exhibit 3).

Due to injuries which the accused had sustained as a result of the confrontation, the accused was
transported to the Charleston Area Medical Center General via HealthNet for treatment of his
injuries, It should be noted that once arriving at General, he was met by Sgt. Keefer'and remained
in police custody until he was released at 0230 hours. .

After being released, he was then transported to the WVSP South Charleston Detachment for
processing. Upon completion he was transported to South Central Regional Jail to be housed until
the Calhoun County Magistrate Court resumed session.
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 55 of 70 PagelID #: 210

fan
WVSP FORM 17-A

Rev: 002016 REPORT OF CRIMINAL INVESTIGATION

Page 3 of 3

 

It should be noted, that after the accused was transported from the scene to receive medical
attention, this Trooper began to search the vehicle in efforts to locate some kind of identification
for the accused due to not knowing who he was at this time. Upon searching the vehicle, this

' Trooper located a one (1) metal “bow!” containing approximately one (1) gram of unsmoked
green leafy vegetation believed to be marijuana in the vehicle (Exhibit 4). This item was seized for
evidentiary purposes and was later photographed and placed into the WVSP Big Otter Detachment
Temporary Evidence for the purpose of this investigation. .

This Trooper was also able to discover a Social Security Card for Joshua Michael Settle inside of

' the vehicle. This Trooper then contacted the WVSP South Charleston Dispatch in efforts to .
locating a Driver’s History on Joshua Michael Settle in efforts to locating his DMV Photograph
which is attached to the Driver’s History to positively identify the accused.

This Trooper was then shortly advised by the WVSP South Charleston Dispatch that Joshua
Michael Settle of 749 Sam’s Run Road in Looneyville, West Virginia, was currently Suspended
with two (2) prior convictions for Driving.Suspended on September 08, 2016 and January 20,
2017. A copy of this inquiry, as weil as a request for a Certified Driver’s History is attached to the

file copy of this report (Exhibit 5, 6)

This trooper then added Possession of Marijuana less than 15 grams was Driving Suspended III
Offense to the list of charges that the accused was originally charged with.

It should be noted that TFC J.M. Ellis arrived on scene at approximately 2300 hours and
completed the crash investigation portion of this investigation. As part of the crash investigation,
TFC Ellis completed the Uniform Crash Report, described as WVSP17-1731, which is also

attached to the file copy of this report (Exhibit 7).

As part of the felony investigation and combative nature of the accused, a WVLX was completed,
as well as a SIX, : :

Upon submission of this initial report, the status of this investigation is complete due to the arrest
of the accused, Joshua Michael Settle.

<abbr.

S/Trooper N.S. Stepp 4
West Virginia State Police
Troop4, Clay Detachment

COPY TO The Superintendent
Prosecuting Attorney
Detachment Files
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 56 of 70 PagelD #: 211

From:WVSP Glenville Detachment

CTHFI3IO - OMG

TeExhue (A. Set eg
Suszencle of 2d

yaa)
0! hiteare,

Be

331010146

|
!
|

!
\
|
I
1

07/28/2018 14:48 #149 P.9001001

+ State of West Virginis Uniform Citation NO: 10:4 00- 2C8 7165

The undersigned, being duly sworn, upon his oath depores aye

on tu Mf Dey Toy BYP ISS tm

~ Seekue. Michea |
mn a er”

Oviver Liceets Terps:
@ Oviving Livewe = GDL Level) GOLLewd3 COL beeturtion Pert Ne
tretvetion Permit, «= GDL, Level 2 COL Motor ycta Only __| a

ov 03 a
vy / of
290 ui’ A Sie

 

a“
Mabe
Owner / Lewer Name:
Address; 37,

Year lady Style

: io ae #0 ee ete te

Slee
cw Opa. oi, ste (AL Bn Come QEPOD
' & Fetlity Consplete Ouly for Commercial Meter Vekictes
i CAV Type (Check 1). @  Veb Dasigned to Curry 16+ Pasenpert @ ewe + @ Obecwy
| % Set Resco Sy

TSS ep

 

i BOT /Cereiert wih ine eee
In or Near: . Clb. Cneye Seiad ge

Sieber Tage: Necuber: 3, — - oF Treva &
| aerate Cony GPS Coordinate: Lah Leng:

us City Street

Specitoe Reference / vt”

, nthe dows Listed Comey or Chey of Went Virginia, Di mio
“Me aa Vietesion per Charge) iG Z per Clearge)

MPH in a ae tet @ ‘

 

 

mm Bs Qype LOL oh Bas
pl lind! FF. ke (a a
VIOLATOR Dia Wes

fo fand that F Have, » On or Before,

|
| ton tsvlig He Uig Cou

Fallure to WAIT Rarmale inn ae
| tne we appear Supenion

pete

teeter tanta Neton Adubaiea of Crile

 

| FOR COURT USE ONLY
Roduced Cusegn #1 On atened Compe 01 Code
Charge | Dicpactiien: Comm Charge 2 Dispestiten: Case ty
1 ob Notduay * Gb NoloContendre 7 01 Not Guily 06 Nolo Comenire
02 Forfeited Bai) i 07 Guiky 02 Fovfelted Bad “ OF Guilty
03 Teled in Atsence * 3 06 Prelim Hearing 3% Q9 Trial in Absence + 08 Pretim. Wearing
04 Note Provecus <6 OF Chumge of Verus 04 Nolle Praseesi “OF Change of Venus
OS Appealedio Higher Court «/ 10 Dieueerd ES 04 Appealedto Higher Coun > 10 Dismizend
(demacs is Certified Carrect:
Signstire / Tide / Date
RDMY USE ONLY — Cewi Cour! __ Convierion Code 1 | Convistion Cade 2

COMPLAINT - AFFMAVIT

—— — ewe Gee ee ee

State: ay Up Code: SES'7* .

s
&
e

SebSo0 Domino:

 

Se eR ee

 
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 57 of 70 PagelD #: 212

EXHIBIT 3
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 58 of 70 PagelD #: 213

 
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 59 of 70 PagelID #: 214

 
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 60 of 70 PagelD #: 215

 
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 61 of 70 PagelD #: 216

 
9 Page 62 of 70 PagelD #
a

 
ase 2:18-cv-0 ; led 03/22/19 Page 63 af 70 DagalD

a

isd ing

 
Case 2:18-cv-01177_ Documen led 03/22/19 Page 64 0

 
11D w= ieiiaaaiaiatei ee 0 C|D Fee

 
 
 
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19 Page 68 of 70 PagelD #: 223

EXHIBIT 4
Case 2:18-cv-01177 Document 32-2 Filed 03/22/19

Copy
WVSP Pss

#176049

Page 69 of 70 PagelD #: 224
Casecd8 54841011 PPC woaanart4g FiO IR2A98 Paage’? of 7 PAROBIP 62225

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

AT CHARLESTON

JOSHUA M. SETTLE,

Plaintiff,

Civil Action No, 2:18-cv-01177

v.
Judge John T, Copenhaver, Jr.

NATHAN SCOTT STEPP,
Individually as a member of the
West Virginia State Police,

Defendant.

 

CERTIFICATE OF SERVICE

The undersigned counsel for defendant, Nathan Scott Stepp, individually and as a member
of the West Virginia State Police, does hereby certify on this AY Tray of October, 2018, that a
true copy of the foregoing "Defendant Nathan Scott Stepp’s Response to Plaintiff's First
Interrogatories, Request for Production of Documents, and Request for Admissions to Defendant

Nathan Scott Stepp” was served upon counsel of record via U.S. Mail as follows:

Russell A. Williams, Esq. (WVSB #12710)

Eric J. Buckner, Esq. (WVSB #9578)

KATZ, KANTOR, STONESTREET & BUCKNER, PLLC
112 Capitol St., Suite 100
Charleston, WV 25301
Telephone: (304) 431-4053

 

Wendy E. Greve, Esq., (WVSB #11045)

Pullin, Fowler, Flanagan, Brown & Poe, PLLC
JamesMark Building

901 Quarrier Street

Charleston, West Virginia 25301

Telephone: (304) 344-0100

Facsimile: (304) 342-1545

E-Mail: ypullingeptfwv.com; wereve@pffwv.com
-15-
